UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10475 COUNTRY MUTUAL FUND TRUST (Exact name of registrant as specified in charter) 1705 Towanda Avenue Bloomington, IL 61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 Towanda Avenue Bloomington, IL 61702 (Name and address of agent for service) Registrant's telephone number, including area code:1-800-245-2100 Date of fiscal year end: June 30, December 31 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record. Name of Fund: COUNTRY GROWTH Period: July 1, 2010-June 2011 Company Name Meeting Date CUSIP Ticker RESEARCH IN MOTION LIMITIED 7/13/2010 RIMM Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. JAMES L. BALSILLIE FOR FOR 2. MIKE LAZARIDIS FOR FOR 3. JAMES ESTILL FOR FOR 4. DAVID KERR FOR FOR 5. ROGER MARTIN FOR FOR 6. JOHN RICHARDSON FOR FOR 7. BARBARA STYMIEST FOR FOR 8. ANTONIO VIANA-BAPTISTA FOR FOR 9. JOHN WETMORE FOR FOR 02. IN RESPECT OF THE RE-APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY AND AUTHORIZING THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker DELL INC 8/12/2010 24702R101 DELL Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. JAMES W. BREYER FOR FOR 2. DONALD J. CARTY FOR FOR 3. MICHAEL S. DELL FOR FOR 4. WILLIAM H. GRAY, III FOR FOR 5. JUDY C. LEWENT FOR FOR 6. THOMAS W. LUCE, III FOR FOR 7. KLAUS S. LUFT FOR FOR 8. ALEX J. MANDL FOR FOR 9. SHANTANU NARAYEN FOR FOR 10. SAM NUNN FOR FOR 11. H. ROSS PEROT, JR. FOR FOR 02. RATIFICATION OF INDEPENDENT AUDITOR MANAGEMENT FOR FOR 03. AMENDMENT OF CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTE PROVISIONS MANAGEMENT AGAINST FOR SH1. REIMBURSEMENT OF PROXY EXPENSES ISSUER AGAINST FOR SH2. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER Company Name Meeting Date CUSIP Ticker MEDTRONIC INC 8/25/2010 MDT Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. RICHARD H. ANDERSON FOR FOR 2. DAVID L. CALHOUN FOR FOR 3. VICTOR J. DZAU, M.D. FOR FOR 4. WILLIAM A. HAWKINS FOR FOR 5. SHIRLEY A. JACKSON, PHD FOR FOR 6. JAMES T. LENEHAN FOR FOR 7. DENISE M. O'LEARY FOR FOR 8. KENDALL J. POWELL FOR FOR 9. ROBERT C. POZEN FOR FOR 10. JEAN-PIERRE ROSSO FOR FOR 11. JACK W. SCHULER FOR FOR 02. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT Company Name Meeting Date CUSIP Ticker DARDEN RESTAURANTS, INC 9/14/2010 DRI Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. LEONARD L. BERRY FOR FOR 2. ODIE C. DONALD FOR FOR 3. CHRISTOPHER J. FRALEIGH FOR FOR 4. VICTORIA D. HARKER FOR FOR 5. DAVID H. HUGHES FOR FOR 6. CHARLES A. LEDSINGER JR FOR FOR 7. WILLIAM M. LEWIS, JR. FOR FOR 8. SENATOR CONNIE MACK III FOR FOR 9. ANDREW H. MADSEN FOR FOR 10. CLARENCE OTIS, JR. FOR FOR 11. MICHAEL D. ROSE FOR FOR 12. MARIA A. SASTRE FOR FOR 02. TO APPROVE THE AMENDED DARDEN RESTAURANTS, INC. 2 PLAN. MANAGEMENT FOR FOR 03. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 29, 2011. MANAGEMENT Company Name Meeting Date CUSIP Ticker PROCTER & GAMBLE COMPANY 10/12/2010 PG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: ANGELA F. BRALY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: KENNETH I. CHENAULT MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: SCOTT D. COOK MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: RAJAT K. GUPTA MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: ROBERT A. MCDONALD MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: MARY A. WILDEROTTER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: PATRICIA A. WOERTZ MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: ERNESTO ZEDILLO MANAGEMENT FOR FOR 2. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT AGAINST FOR 3. SHAREHOLDER PROPOSAL - CUMULATIVE VOTING ISSUER Company Name Meeting Date CUSIP Ticker ARCHER-DANIELS-MIDLAND COMPANY 11/4/2010 ADM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: G.W. BUCKLEY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: M.H. CARTER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: P. DUFOUR MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: D.E. FELSINGER MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: V.F. HAYNES MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: A. MACIEL MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: P.J. MOORE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: T.F. O'NEILL MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: K.R. WESTBROOK MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: P.A. WOERTZ MANAGEMENT FOR FOR 02. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2011. MANAGEMENT AGAINST FOR 03. ADOPT STOCKHOLDER'S PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. ISSUER AGAINST FOR 04. ADOPT STOCKHOLDER'S PROPOSAL REGARDING REPORT ON POLITICAL CONTRIBUTIONS. ISSUER Company Name Meeting Date CUSIP Ticker BHP BILLITON LIMITED 11/16/2010 BHP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. TO RECEIVE THE 2010 FINANCIAL STATEMENTS AND REPORTS FOR BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 02. TO RE-ELECT DR JOHN BUCHANAN AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 03. TO RE-ELECT MR DAVID CRAWFORD AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 04. TO RE-ELECT MR KEITH RUMBLE AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 05. TO RE-ELECT DR JOHN SCHUBERT AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 06. TO RE-ELECT MR JACQUES NASSER AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 07. TO ELECT MR MALCOLM BROOMHEAD AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 08. TO ELECT MS CAROLYN HEWSON AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 09. TO REAPPOINT KPMG AUDIT PLC AS THE AUDITOR OF BHP BILLITON PLC MANAGEMENT FOR FOR 10. TO RENEW THE GENERAL AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC MANAGEMENT FOR FOR 11. TO APPROVE THE AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC FOR CASH MANAGEMENT FOR FOR 12. TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON PLC MANAGEMENT FOR FOR 13. TO APPROVE THE 2010 REMUNERATION REPORT MANAGEMENT FOR FOR 14. TO APPROVE AMENDMENTS TO THE LONG TERM INCENTIVE PLAN MANAGEMENT FOR FOR 15. TO APPROVE THE GRANT OF AWARDS TO MR MARIUS KLOPPERS UNDER THE GIS AND THE LTIP MANAGEMENT FOR FOR 16. TO APPROVE AMENDMENTS TO THE CONSTITUTION OF BHP BILLITON LIMITED MANAGEMENT FOR FOR 17. TO APPROVE AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF BHP ILLITON PLC MANAGEMENT Company Name Meeting Date CUSIP Ticker MICROSOFT CORPORATION 11/16/2010 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. ELECTION OF DIRECTOR: STEVEN A. BALLMER MANAGEMENT FOR FOR 02. ELECTION OF DIRECTOR: DINA DUBLON MANAGEMENT FOR FOR 03. ELECTION OF DIRECTOR: WILLIAM H. GATES III MANAGEMENT FOR FOR 04. ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN MANAGEMENT FOR FOR 05. ELECTION OF DIRECTOR: REED HASTINGS MANAGEMENT FOR FOR 06. ELECTION OF DIRECTOR: MARIA M. KLAWE MANAGEMENT FOR FOR 07. ELECTION OF DIRECTOR: DAVID F. MARQUARDT MANAGEMENT FOR FOR 08. ELECTION OF DIRECTOR: CHARLES H. NOSKI MANAGEMENT FOR FOR 09. ELECTION OF DIRECTOR: HELMUT PANKE MANAGEMENT FOR FOR 10. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR MANAGEMENT AGAINST FOR 11. SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY ISSUER Company Name Meeting Date CUSIP Ticker Cisco Systmes 11/18/2010 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: M. MICHELE BURNS MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: LARRY R. CARTER MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JOHN T. CHAMBERS MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: BRIAN L. HALLA MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: RODERICK C. MCGEARY MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: MICHAEL K. POWELL MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: ARUN SARIN MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: STEVEN M. WEST MANAGEMENT FOR FOR 1M.ELECTION OF DIRECTOR: JERRY YANG MANAGEMENT FOR FOR 02. TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 03. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 30, 2011. MANAGEMENT AGAINST FOR 04. PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. ISSUER AGAINST FOR 05. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. ISSUER AGAINST FOR 06. PROPOSAL SUBMITTED BY A SHAREHOLDER REQUESTING THAT CISCO ADOPT AND IMPLEMENT A POLICY RESTRICTING CERTAIN SALES IN CHINA, ADOPT A RELATED OVERSIGHT AND COMPLIANCE SYSTEM WITH RESPECT TO HUMAN RIGHTS IMPACTS AND PROVIDE PUBLIC DISCLOSURE OF CISCO'S SALES TO CHINA AND CERTAIN OTHER GOVERNMENTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. ISSUER Company Name Meeting Date CUSIP Ticker RALCORP HOLDINGS, INC 1/18/2011 RAH Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. DIRECTOR MANAGEMENT FOR FOR 1. BENJAMIN OLA. AKANDE FOR FOR 2. JONATHAN E. BAUM FOR FOR 3. KEVIN J. HUNT FOR FOR 4. DAVID W. KEMPER FOR FOR 5. DAVID R. WENZEL FOR FOR 02. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS RALCORP HOLDINGS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2011. MANAGEMENT Company Name Meeting Date CUSIP Ticker MONSANTO COMPANY 1/25/2011 61166W101 MON Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: LAURA K. IPSEN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: WILLIAM U. PARFET MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: GEORGE H. POSTE, PH.D., D.V.M. MANAGEMENT FOR FOR 02. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011 MANAGEMENT FOR FOR 03. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MANAGEMENT 3 YEARS FOR 04. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES MANAGEMENT FOR FOR 05. TO APPROVE THE PERFORMANCE GOALS UNDER THE MONSANTO COMPANY CODE SECTION 162(M) ANNUAL INCENTIVE PLAN FOR COVERED EXECUTIVES MANAGEMENT Company Name Meeting Date CUSIP Ticker BUCYRUS INTERNATIONAL INC 1/20/2011 BUCY Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 14, 2010, AS IT MAY BE AMENDED FROM TIME TO TIME, ("THE MERGER AGREEMENT"), BY AND AMONG BUCYRUS INTERNATIONAL, INC., CATERPILLAR INC., AND BADGER MERGER SUB, INC. MANAGMENET FOR FOR 02. TO ADJOURN THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT. MANAGEMENT Company Name Meeting Date CUSIP Ticker EMERSON ELECTRIC CO 2/1/2011 EMR Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR 1. D.N. FARR* FOR 2. H. GREEN* FOR 3. C.A. PETERS* FOR 4. J.W. PRUEHER* FOR 5. R.L. RIDGWAY** FOR FOR 02. RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER THE EMERSON ELECTRIC CO. 2 MANAGEMENT FOR FOR 03 .APPROVAL OF THE EMERSON ELECTRIC CO. 2 MANAGEMENT FOR FOR 04. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 05. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. MANAGEMENT 3 YEARS FOR 06. ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES. MANAGEMENT AGAINST FOR 07. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. ISSUER Company Name Meeting Date CUSIP Ticker NOVARTIS AG 2/22/2011 66987V109 NVS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NOVARTIS AG AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2010 MANAGEMENT FOR FOR 02. DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE MANAGEMENT FOR FOR 03. APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AS PER BALANCE SHEET AND DECLARATION OF DIVIDEND MANAGEMENT FOR FOR 04. CONSULTATIVE VOTE ON THE COMPENSATION SYSTEM MANAGEMENT FOR FOR 5B1. RE-ELECTION OF ANN FUDGE FOR A THREE-YEAR TERM TO THE BOARD OF DIRECTORS MANAGEMENT FOR FOR 5B2. RE-ELECTION OF PIERRE LANDOLT FOR A THREE-YEAR TERM TO THE BOARD OF DIRECTORS MANAGEMENT FOR FOR 5B3. RE-ELECTION OF ULRICH LEHNER, PH.D. FOR A THREE- YEAR TERM TO THE BOARD OF DIRECTORS MANAGEMENT FOR FOR 5C. ELECTION OF NEW MEMBER THE BOARD OF DIRECTORS PROPOSES TO VOTE FOR THE ELECTION OF ENRICO VANNI, PH.D.,FOR A THREE YEAR TERM MANAGEMENT FOR FOR 06. APPOINTMENT OF THE AUDITOR MANAGEMENT FOR FOR 07. ADDITIONAL AND/OR COUNTER- PROPOSALS PRESENTED AT THE MEETING MANAGEMENT Company Name Meeting Date CUSIP Ticker INTERNATIONAL GAME TECHNOLOGY 3/1/2011 IGT Vote MRV Proposal Proposed by Issuer or Security Holder 01 DIRECTOR MANAGEMENT FOR FOR 1. PAGET L. ALVES FOR FOR 2. JANICE CHAFFIN FOR FOR 3. GREG CREED FOR FOR 4. PATTI S. HART FOR FOR 5. ROBERT J. MILLER FOR FOR 6. DAVID E. ROBERSON FOR FOR 7. VINCENT L. SADUSKY FOR FOR 8. PHILIP G. SATRE FOR FOR 02. APPROVAL OF THE AMENDMENTS TO THE INTERNATIONAL GAME TECHNOLOGY 2 MANAGEMENT FOR FOR 03. APPROVAL OF THE AMENDMENT TO THE INTERNATIONAL GAME TECHNOLOGY EMPLOYEE STOCK PURCHASE PLAN. MANAGEMENT FOR FOR 04. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 05. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. MANAGEMENT FOR FOR 06. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS IGT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2011. MANAGEMENT Company Name Meeting Date CUSIP Ticker QUALCOMM, INCORPORATED 3/8/2011 QCOM Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. BARBARA T. ALEXANDER FOR FOR 2 .STEPHEN M. BENNETT FOR FOR 3. DONALD G. CRUICKSHANK FOR FOR 4. RAYMOND V. DITTAMORE FOR FOR 5. THOMAS W. HORTON FOR FOR 6. IRWIN MARK JACOBS FOR FOR 7. PAUL E. JACOBS FOR FOR 8. ROBERT E. KAHN FOR FOR 9. SHERRY LANSING FOR FOR 10. DUANE A. NELLES FOR FOR 11. FRANCISCO ROS FOR FOR 12. BRENT SCOWCROFT FOR FOR 13. MARC I. STERN FOR FOR 02. TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 65,000,000 SHARES. MANAGEMENT FOR FOR 03. TO APPROVE AN AMENDMENT TO THE 2001 EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE SHARE RESERVE BY 22,000,000 SHARES. MANAGEMENT FOR FOR 04. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 25, MANAGEMENT FOR FOR 05. TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 3 YEARS FOR 06. TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 07. TO ACT ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. ISSUER Company Name Meeting Date CUSIP Ticker HEWLETT-PACKARD COMPANY 3/23/2011 HPQ Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: M.L. ANDREESSEN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: L. APOTHEKER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: L.T. BABBIO, JR. MANAGEMENT FOR FOR 1D.ELECTION OF DIRECTOR: S.M. BALDAUF MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: S. BANERJI MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: R.L. GUPTA MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: J.H. HAMMERGREN MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: R.J. LANE MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: G.M. REINER MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: P.F. RUSSO MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: D. SENEQUIER MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: G.K. THOMPSON MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: M.C. WHITMAN MANAGEMENT FOR FOR 02. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 05. APPROVAL OF THE HEWLETT-PACKARD COMPANY 2 PLAN. MANAGEMENT FOR FOR 06. APPROVAL OF AN AMENDMENT TO THE HEWLETT- PACKARD COMPANY 2005 PAY- FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. MANAGEMENT Company Name Meeting Date CUSIP Ticker SCHLUMBERGER LIMITED 4/6/2011 SLB SCHLUMBERGER N.V Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: P. CAMUS MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: P. CURRIE MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: A. GOULD MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: T. ISAAC MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: K.V. KAMATH MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: N. KUDRYAVTSEV MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: A. LAJOUS MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: M.E. MARKS MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: E. MOLER MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: L.R. REIF MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: T.I. SANDVOLD MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: H. SEYDOUX MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: P. KIBSGAARD MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: L.S. OLAYAN MANAGEMENT FOR FOR 02. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. MANAGEMENT 2 YEARS FOR 03. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 04. TO APPROVE THE AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED COMMON SHARE CAPITAL. MANAGEMENT FOR FOR 05. TO APPROVE THE AMENDMENTS TO THE COMPANY'S ARTICLES OF INCORPORATION TO CLARIFY THE VOTING STANDARD IN CONTESTED DIRECTOR ELECTIONS AND TO MAKE CERTAIN OTHER CHANGES. MANAGEMENT FOR FOR 06. TO APPROVE THE COMPANY'S FINANCIAL STATEMENTS AND DECLARATION OF DIVIDENDS. MANAGEMENT FOR FOR 07. TO APPROVE THE APPOINTMENTOF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT Company Name Meeting Date CUSIP Ticker NOVARTIS AG 4/8/2011 66987V109 NVS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. THE BOARD OF DIRECTORS PROPOSES THE APPROVAL OF THE MERGER AGREEMENT BETWEEN ALCON, INC. ("ALCON") AND NOVARTIS AG ("NOVARTIS") DATED DECEMBER 14, 2010. MANAGEMENT FOR FOR 1B. THE BOARD OF DIRECTORS PROPOSES THE CREATION OF AUTHORISED CAPITAL THROUGH THE ISSUANCE OF UP TO 108 MILLION NEW SHARES FOR THE PURPOSE OF COMPLETING THE MERGER OF ALCON INTO NOVARTIS BY MEANS OF INTRODUCING A NEW ARTICLE 4A OF THE ARTICLES OF INCORPORATION. MANAGEMENT FOR FOR 02. FOR ADDITIONAL AND/OR COUNTER- PROPOSALS PRESENTED AT THE MEETING, I/WE INSTRUCT TO VOTE ACCORDING TO THE PROPOSAL OF THE BOARD OF DIRECTORS. MANAGEMENT Company Name Meeting Date CUSIP Ticker THE BANK OF NEW YORK MELLONCORP 4/12/2011 BK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: GERALD L. HASSELL MANAGEMENT FOR FOR 1D.ELECTION OF DIRECTOR: EDMUND F. KELLY MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: ROBERT P. KELLY MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: RICHARD J. KOGAN MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JOHN A. LUKE, JR MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: MARK A. NORDENBERG MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: CATHERINE A. REIN MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: JOHN P. SURMA MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK MANAGEMENT FOR FOR 02. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO 2010 EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 03. PROPOSAL TO RECOMMEND, BY NON- BINDING VOTE, THE FREQUENCY OF STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 04. PROPOSAL TO APPROVE AMENDED AND RESTATED LONG- TERM INCENTIVE PLAN. MANAGEMENT FOR FOR 05. PROPOSAL TO APPROVE AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN. MANAGEMENT FOR FOR 06. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT AGAINST FOR 07. STOCKHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. ISSUER Company Name Meeting Date CUSIP Ticker ELI LILLY AND COMPANY 4/18/2011 LLY Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR FOR THREE-YEAR TERM: M.L.ESKEW MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR FOR THREE-YEAR TERM: A.G. GILMAN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR FOR THREE-YEAR TERM: K.N. HORN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR FOR THREE-YEAR TERM: J.C. LECHLEITER MANAGEMENT FOR FOR 02. RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITOR FOR 2011. MANAGEMENT FOR FOR 03. APPROVE, BY NON-BINDING VOTE, 2'S NAMED EXECUTIVE OFFICERS. MANAGEMENT 1 YEAR FOR 04. RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 05. APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF ALL DIRECTORS. MANAGEMENT FOR FOR 06. APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO ELIMINATE ALL SUPERMAJORITY VOTING REQUIREMENTS. MANAGEMENT FOR FOR 07. APPROVE THE EXECUTIVE OFFICER INCENTIVE PLAN. MANAGEMENT Company Name Meeting Date CUSIP Ticker NEWMONT MINING CORPORATION 4/19/2011 NEW Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: G.A. BARTON MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: V.A. CALARCO MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: J.A. CARRABBA MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: N. DOYLE MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: V.M. HAGEN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: M.S. HAMSON MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: R.T. O'BRIEN MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: J.B. PRESCOTT MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: D.C. ROTH MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: S. THOMPSON MANAGEMENT FOR FOR 02. RATIFY APPOINTMENT OF INDEPENDENT AUDITORS FOR 2011. MANAGEMENT FOR FOR 03. PROPOSAL TO APPROVE THE ADVISORY RESOLUTION RELATING TO EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF STOCKHOLDERS VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker BUCYRUS INTERNATIONAL INC 4/21/2011 BUCY Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR 1. MICHELLE L. COLLINS FOR FOR 2. GENE E. LITTLE FOR FOR 3. ROBERT K. ORTBERG FOR FOR 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT FOR 3. ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY STOCKHOLDER VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 4. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT Company Name Meeting Date CUSIP Ticker INTERNATIONAL BUSINESS MACHINES CORP. 4/26/2011 IBM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: A.J.P. BELDA MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: W.R. BRODY MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: K.I. CHENAULT MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: M.L. ESKEW MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: S.A. JACKSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: A.N. LIVERIS MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: J.W. OWENS MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: S.J. PALMISANO MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: J.E. SPERO MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: S. TAUREL MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: L.H. ZAMBRANO MANAGEMENT FOR FOR 02. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION () MANAGEMENT 3 YEARS FOR 04. ADVISORY VOTE REGARDING FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING () ISSUER AGAINST FOR 06. STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS POLICY (PAGES 74-75) ISSUER AGAINST FOR 07. STOCKHOLDER PROPOSAL ON LOBBYING (PAGES 75-76) ISSUER Company Name Meeting Date CUSIP Ticker GENERAL ELECTRIC COMPANY 4/27/2011 GE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR A1. ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE MANAGEMENT FOR FOR A2. ELECTION OF DIRECTOR: JAMES I. CASH, JR. MANAGEMENT FOR FOR A3. ELECTION OF DIRECTOR: ANN M. FUDGE MANAGEMENT FOR FOR A4. ELECTION OF DIRECTOR: SUSAN HOCKFIELD MANAGEMENT FOR FOR A5. ELECTION OF DIRECTOR: JEFFREY R. IMMELT MANAGEMENT FOR FOR A6. ELECTION OF DIRECTOR: ANDREA JUNG MANAGEMENT FOR FOR A7. ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY MANAGEMENT FOR FOR A8. ELECTION OF DIRECTOR: ROBERT W. LANE MANAGEMENT FOR FOR A9. ELECTION OF DIRECTOR: RALPH S. LARSEN MANAGEMENT FOR FOR A10. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS MANAGEMENT FOR FOR A11. ELECTION OF DIRECTOR: JAMES J. MULVA MANAGEMENT FOR FOR A12. ELECTION OF DIRECTOR: SAM NUNN MANAGEMENT FOR FOR A13. ELECTION OF DIRECTOR: ROGER S. PENSKE MANAGEMENT FOR FOR A14. ELECTION OF DIRECTOR: ROBERT J. SWIERINGA MANAGEMENT FOR FOR A15. ELECTION OF DIRECTOR: JAMES S. TISCH MANAGEMENT FOR FOR A16. ELECTION OF DIRECTOR: DOUGLAS A. WARNER III MANAGEMENT FOR FOR B1. RATIFICATION OF KPMG MANAGEMENT FOR FOR B2. ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR B3. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MANAGEMENT AGAINST FOR C1. SHAREOWNER PROPOSAL: CUMULATIVE VOTING ISSUER AGAINST FOR C2. SHAREOWNER PROPOSAL: FUTURE STOCK OPTIONS ISSUER AGAINST FOR C3. SHAREOWNER PROPOSAL: WITHDRAW STOCK OPTIONS GRANTED TO EXECUTIVES ISSUER AGAINST FOR C4. SHAREOWNER PROPOSAL: CLIMATE CHANGE RISK DISCLOSURE ISSUER AGAINST FOR C5. SHAREOWNER PROPOSAL: TRANSPARENCY IN ANIMAL RESEARCH ISSUER Company Name Meeting Date CUSIP Ticker FRONTIER OIL CORPORATION 4/27/2011 35914P105 FTO Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. DOUGLAS Y. BECH FOR FOR 2. MICHAEL C. JENNINGS FOR FOR 3. ROBERT J. KOSTELNIK FOR FOR 4. JAMES H. LEE FOR FOR 5. PAUL B. LOYD, JR. FOR FOR 6. FRANKLIN MYERS FOR FOR 7. MICHAEL E. ROSE FOR FOR 02. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2011. MANAGEMENT FOR FOR 03. TO VOTE, ON AN ADVISORY BASIS, ON THE COMPENSATION OF THE COMPANY'S NEOS FOR FISCAL YEAR 2010. MANAGEMENT 3 YEARS FOR 04. TO VOTE, ON AN ADVISORY BASIS, ON THE FREQUENCY OF THE SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker JOHNSON & JOHNSON 4/28/2011 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: ANNE M. MULCAHY MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: LEO F. MULLIN MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: WILLIAM D. PEREZ MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: CHARLES PRINCE MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: DAVID SATCHER MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON MANAGEMENT FOR 02. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 MANAGEMENT FOR 03. ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MANAGEMENT FOR 04. ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MANAGEMENT FOR 05. SHAREHOLDER PROPOSAL ON PHARMACEUTICAL PRICE RESTRAINT ISSUER FOR 06. SHAREHOLDER PROPOSAL ON AMENDMENT TO COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY ISSUER FOR 07. SHAREHOLDER PROPOSAL ON ADOPTINGNON-ANIMAL METHODS FOR TRAINING ISSUER Company Name Meeting Date CUSIP Ticker PFIZER INC 4/28/2011 PFE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: MICHAEL S. BROWN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: M. ANTHONY BURNS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: W. DON CORNWELL MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: WILLIAM H. GRAY III MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: CONSTANCE J. HORNER MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: JAMES M. KILTS MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: GEORGE A. LORCH MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: JOHN P. MASCOTTE MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: IAN C. READ MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR 02. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT FOR 04. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT FOR 05. SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS ISSUER FOR 06. SHAREHOLDER PROPOSAL REGARDING PUBLIC POLICY INITIATIVES. ISSUER FOR 07. SHAREHOLDER PROPOSAL REGARDING PHARMACEUTICAL PRICE RESTRAINTS. ISSUER FOR 08. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. ISSUER FOR 09. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. ISSUER FOR 10. SHAREHOLDER PROPOSAL REGARDING ANIMAL RESEARCH ISSUER Company Name Meeting Date CUSIP Ticker AT&T INC 4/29/2011 00206R102 T Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: GILBERT F. AMELIO MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: REUBEN V. ANDERSON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES H. BLANCHARD MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JAIME CHICO PARDO MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: JAMES P. KELLY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JON C. MADONNA MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: LYNN M. MARTIN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: JOHN B. MCCOY MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: JOYCE M. ROCHE MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: MATTHEW K. ROSE MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON MANAGEMENT FOR FOR 02. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. MANAGEMENT FOR FOR 03. APPROVE 2 MANAGEMENT FOR FOR 04. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 3 YEARS FOR 05. ADVISORY VOTE ON FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 06. POLITICAL CONTRIBUTIONS. ISSUER AGAINST FOR 07. SPECIAL STOCKHOLDER MEETINGS. ISSUER AGAINST FOR 08. WRITTEN CONSENT. ISSUER Company Name Meeting Date CUSIP Ticker ABBOTT LABORATORIES 4/29/2011 00206R102 ABT Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR 1. R.J. ALPERN MANAGEMENT FOR 2. R.S. AUSTIN MANAGEMENT FOR 3. W.J. FARRELL MANAGEMENT FOR 4. H.L. FULLER MANAGEMENT FOR 5. E.M. LIDDY MANAGEMENT FOR 6. P.N. NOVAKOVIC MANAGEMENT FOR 7. W.A. OSBORN MANAGEMENT FOR 8. S.C. SCOTT III MANAGEMENT FOR 9. G.F. TILTON MANAGEMENT FOR 10. M.D. WHITE MANAGEMENT FOR 02. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS. MANAGEMENT FOR 03. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. MANAGEMENT FOR 04. SAY WHEN ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT FOR 05. SHAREHOLDER PROPOSAL -PHARMACEUTICAL PRICING. ISSUER Company Name Meeting Date CUSIP Ticker AFLAC INCORPORATED 5/2/2011 AFL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: DANIEL P. AMOS MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JOHN SHELBY AMOS II MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: PAUL S. AMOS II MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: MICHAEL H. ARMACOST MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: KRISS CLONINGER III MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: ELIZABETH J. HUDSON MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: ROBERT B. JOHNSON MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: CHARLES B. KNAPP MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: BARBARA K. RIMER, DRPH MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: MARVIN R. SCHUSTER MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: DAVID GARY THOMPSON MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: ROBERT L. WRIGHT MANAGEMENT FOR 1O. ELECTION OF DIRECTOR: TAKURO YOSHIDA MANAGEMENT FOR 02. TO CONSIDER THE FOLLOWING NON-BINDING ADVISORY PROPOSAL: RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCLOSURE IN THE PROXY STATEMENT. MANAGEMENT FOR 03. NON-BINDING, ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT FOR 04. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2011. MANAGEMENT Company Name Meeting Date CUSIP Ticker AMERICAN EXPRESS COMPANY 5/2/2011 AXP Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR 1. D.F. AKERSON FOR 2. C. BARSHEFSKY FOR 3. U.M. BURNS FOR 4. K.I. CHENAULT FOR 5. P. CHERNIN FOR 6. T.J. LEONSIS FOR 7. J. LESCHLY FOR 8. R.C. LEVIN FOR 9. R.A. MCGINN FOR 10. E.D. MILLER FOR 11. S.S REINEMUND FOR 12. R.D. WALTER FOR 13. R.A. WILLIAMS FOR 02. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR 04. ADVISORY VOTE ON FREQUENCY OF ADVISORY EXECUTIVE COMPENSATION VOTE. MANAGEMENT FOR 05. SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. ISSUER FOR 06. SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. ISSUER Company Name Meeting Date CUSIP Ticker BAXTER INTERNATIONAL INC 5/3/2011 BAX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: WAYNE T. HOCKMEYER MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ROBERT L. PARKINSON, JR. MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: THOMAS T. STALLKAMP MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: ALBERT P.L. STROUCKEN MANAGEMENT FOR FOR 02. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT 3 YEARS FOR 04. ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES MANAGEMENT FOR FOR 05. APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN MANAGEMENT FOR FOR 06. APPROVAL OF 2 MANAGEMENT 07. PROPOSAL TO AMEND ARTICLE SIXTH TO ELIMINATE THE CLASSIFIED BOARD AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS MANAGEMENT Company Name Meeting Date CUSIP Ticker WELLS FARGO & COMPANY 5/3/2011 WFC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JOHN D. BAKER II MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN S. CHEN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: LLOYD H. DEAN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN E. ENGEL MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: DONALD M. JAMES MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: MACKEY J. MCDONALD MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: NICHOLAS G. MOORE MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: PHILIP J. QUIGLEY MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: JUDITH M. RUNSTAD MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: JOHN G. S TUMPF MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: SUSAN G. SWENSON MANAGEMENT FOR FOR 02. PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION. MANAGEMENT 1 YEAR FOR 03. ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE ADVISORY VOTES REGARDING NAMED EXECUTIVES' COMPENSATION. MANAGEMENT FOR FOR 04. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2011. MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL REGARDING AN AMENDMENT TO THE COMPANY'S BY-LAWS TO ALLOW HOLDERS OF 10% OF THE COMPANY'S COMMON STOCK TO CALL SPECIAL MEETINGS OF STOCKHOLDERS. ISSUER AGAINST FOR 06. STOCKHOLDER PROPOSAL TO PROVIDE FOR CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS. ISSUER AGAINST FOR 07. STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. ISSUER AGAINST FOR 08. STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON DIRECTOR COMPENSATION. ISSUER AGAINST FOR 09. STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. ISSUER Company Name Meeting Date CUSIP Ticker GENERAL DYNAMICS CORPORATION 5/4/2011 GD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: MARY T. BARRA MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JAMES S. CROWN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: WILLIAM P. FRICKS MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JAY L. JOHNSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: GEORGE A. JOULWAN MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: PAUL G. KAMINSKI MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JOHN M. KEANE MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: LESTER L. LYLES MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: WILLIAM A. OSBORN MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: ROBERT WALMSLEY MANAGEMENT FOR FOR 02. SELECTION OF INDEPENDENT AUDITORS. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 3 YEARS FOR 04. ADVISORY VOTE ON FREQUENCY OF FUTURE EXECUTIVE COMPENSATION ADVISORY VOTES. MANAGEMENT AGAINST FOR 05. SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. ISSUER AGAINST FOR 06. SHAREHOLDER PROPOSAL WITH REGARD TO SPECIAL SHAREHOLDER MEETINGS. ISSUER Company Name Meeting Date CUSIP Ticker CHURCH & DWIGHT CO, INC 5/5/2011 CHD Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. JOSE B. ALVAREZ FOR FOR 2. JAMES R. CRAIGIE FOR FOR 3. ROSINA B. DIXON FOR FOR 4. ROBERT D. LEBLANC FOR FOR 02. ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. MANAGEMENT 3 YEARS FOR 03. ADVISORY VOTE TO DETERMINE THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. MANAGEMENT FOR FOR 04. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE CHURCH & DWIGHT CO., INC. 2 MANAGEMENT Company Name Meeting Date CUSIP Ticker APACHE CORPORATION 5/5/2011 APA Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. ELECTION OF DIRECTOR: G. STEVEN FARRIS MANAGEMENT FOR FOR 02. ELECTION OF DIRECTOR: RANDOLPH M. FERLIC MANAGEMENT FOR FOR 03. ELECTION OF DIRECTOR: A.D. FRAZIER, JR. MANAGEMENT FOR FOR 04. ELECTION OF DIRECTOR: JOHN A. KOCUR MANAGEMENT FOR FOR 05. RATIFICATION OF ERNST & YOUNG AS APACHE'S INDEPENDENT AUDITORS MANAGEMENT FOR FOR 06. ADVISORY VOTE ON COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS MANAGEMENT 1 YEAR FOR 07. TO RECOMMEND THE FREQUENCY OF ADVISORY VOTE ON COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS MANAGEMENT FOR FOR 08. APPROVAL OF AMENDMENT TO APACHE'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE ADDITIONAL COMMON STOCK MANAGEMENT FOR FOR 09. APPROVAL OF AMENDMENT TO APACHE'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE ADDITIONAL PREFERRED STOCK MANAGEMENT FOR FOR 10. APPROVAL OF APACHE'S 2 MANAGEMENT Company Name Meeting Date CUSIP Ticker AMERICAN WATER WORKS COMPANY INC. 5/6/2011 AWK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: STEPHEN P. ADIK MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MARTHA CLARK GOSS MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JULIE A. DOBSON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: RICHARD R. GRIGG MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JULIA L. JOHNSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: GEORGE MACKENZIE MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: WILLIAM J. MARRAZZO MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JEFFRY E. STERBA MANAGEMENT FOR FOR 02. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDED DECEMBER 31, 2011. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON FREQUENCY OF EXECUTIVE COMPENSATION VOTES. MANAGEMENT Company Name Meeting Date CUSIP Ticker 3M COMPANY 5/10/2011 88579Y101 MMM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: GEORGE W. BUCKLEY MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: MICHAEL L. ESKEW MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: W. JAMES FARRELL MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: HERBERT L. HENKEL MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT S. MORRISON MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: AULANA L. PETERS MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: ROBERT J. ULRICH MANAGEMENT FOR FOR 02. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 03. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. ISSUER Company Name Meeting Date CUSIP Ticker NEWELL RUBBERMAID INC 5/10/2011 NWL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: KEVIN C. CONROY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MICHAEL T. COWHIG MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MARK D. KETCHUM MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: RAYMOND G. VIAULT MANAGEMENT FOR FOR 02. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2011. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF THE EXECUTIVE COMPENSATION VOTE. MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL - ELECT EACH DIRECTOR ANNUALLY, IF PROPERLY PRESENTED AT THE MEETING. ISSUER Company Name Meeting Date CUSIP Ticker PHILIP MORRIS INTERNATIONAL INC 5/11/2011 PM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: HAROLD BROWN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: LOUIS C. CAMILLERI MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: J. DUDLEY FISHBURN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JENNIFER LI MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: GRAHAM MACKAY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: SERGIO MARCHIONNE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: LUCIO A. NOTO MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: CARLOS SLIM HELU MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: STEPHEN M. WOLF MANAGEMENT FOR FOR 02. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS MANAGEMENT FOR FOR 03 .ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL 1 - FOOD INSECURITY AND TOBACCO USE ISSUER AGAINST FOR 06. STOCKHOLDER PROPOSAL 2 - INDEPENDENT BOARD CHAIR ISSUER Company Name Meeting Date CUSIP Ticker COMCAST CORPORATION 5/11/2011 20030N101 CMCSA Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. S. DECKER ANSTROM FOR FOR 2. KENNETH J. BACON FOR FOR 3. SHELDON M. BONOVITZ FOR FOR 4. EDWARD D. BREEN FOR FOR 5. JOSEPH J. COLLINS FOR FOR 6. J. MICHAEL COOK FOR FOR 7. GERALD L. HASSELL FOR FOR 8. JEFFREY A. HONICKMAN FOR FOR 9. EDUARDO G. MESTRE FOR FOR 10. BRIAN L. ROBERTS FOR FOR 11. RALPH J. ROBERTS FOR FOR 12. DR. JUDITH RODIN FOR FOR 02. RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITORS MANAGEMENT FOR FOR 03. APPROVAL OF THE COMCAST-NBCUNIVERSAL 2 MANAGEMENT FOR FOR 04. APPROVAL OF THE COMCAST CORPORATION 2, AS AMENDED AND RESTATED MANAGEMENT FOR FOR 05. APPROVAL OF THE COMCAST CORPORATION 2003 STOCK OPTION PLAN, AS AMENDED AND RESTATED MANAGEMENT FOR FOR 06. APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE COMPENSATION MANAGEMENT 3 YEARS FOR 07. ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION MANAGEMENT AGAINST FOR 08. TO PROVIDE FOR CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS ISSUER AGAINST FOR 09. TO REQUIRE THAT THE CHAIRMAN OF THE BOARD NOT BE A CURRENT OR FORMER EXECUTIVE OFFICER ISSUER Company Name Meeting Date CUSIP Ticker CVS CAREMARK CORPORATION 5/11/2011 CVS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: EDWIN M. BANKS MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: C. DAVID BROWN II MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: DAVID W. DORMAN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: ANNE M. FINUCANE MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: KRISTEN GIBNEY WILLIAMS MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: MARIAN L. HEARD MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: LARRY J. MERLO MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JEAN-PIERRE MILLON MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: TERRENCE MURRAY MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: C.A. LANCE PICCOLO MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: RICHARD J. SWIFT MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: TONY L. WHITE MANAGEMENT FOR FOR 02. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MANAGEMENT FOR FOR 03. PROPOSAL TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. MANAGEMENT 1 YEAR FOR 04. FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. ISSUER AGAINST FOR 06. STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT. ISSUER Company Name Meeting Date CUSIP Ticker CONOCOPHILLIPS 5/11/2011 20825C104 COP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: RUTH R. HARKIN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: HAROLD W. MCGRAW III MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JAMES J. MULVA MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: WILLIAM K. REILLY MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: KATHRYN C. TURNER MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. MANAGEMENT FOR FOR 02. PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT FOR FOR 03. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. MANAGEMENT NO ACTION 04. ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 05. APPROVAL OF 2 MANAGEMENT AGAINST FOR 06. GENDER EXPRESSION NON-DISCRIMINATION. ISSUER AGAINST FOR 07. POLITICAL CONTRIBUTIONS. ISSUER AGAINST FOR 08. REPORT ON GRASSROOTS LOBBYING EXPENDITURES. ISSUER AGAINST FOR 09. ACCIDENT RISK MITIGATION. ISSUER AGAINST FOR 10. COMPANY ENVIRONMENTAL POLICY (LOUISIANA WETLANDS). ISSUER AGAINST FOR 11. GREENHOUSE GAS REDUCTION TARGETS. ISSUER AGAINST FOR 12. REPORT ON FINANCIAL RISKS FROM CLIMATE CHANGE. ISSUER AGAINST FOR 13. CANADIAN OIL SANDS. ISSUER Company Name Meeting Date CUSIP Ticker KOHLS CORPORATIONS 5/12/2011 KSS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: PETER BONEPARTH MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: STEVEN A. BURD MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JOHN F. HERMA MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: DALE E. JONES MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM S. KELLOGG MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: KEVIN MANSELL MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: FRANK V. SICA MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: STEPHANIE A. STREETER MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: NINA G. VACA MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: STEPHEN E. WATSON MANAGEMENT FOR FOR 02. RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 3A. APPROVAL OF ELIMINATION OF SUPERMAJORITY VOTE REQUIREMENT IN ARTICLE V. MANAGEMENT FOR FOR 3B. APPROVAL OF ELIMINATION OF SUPERMAJORITY VOTE REQUIREMENT IN ARTICLE VI. MANAGEMENT FOR FOR 04. RE-APPROVAL OF ANNUAL INCENTIVE PLAN. MANAGEMENT FOR FOR 05. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 06. ADVISORY VOTE ON THE FREQUENCY OF FUTURE SHAREHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 07. SHAREHOLDER PROPOSAL: SHAREHOLDER ACTION BY WRITTEN CONSENT. ISSUER AGAINST FOR 08. SHAREHOLDER PROPOSAL: SUCCESSION PLANNING AND REPORTING. ISSUER Company Name Meeting Date CUSIP Ticker GILEAD SCIENCES, INC 5/12/2011 GILD Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. JOHN F. COGAN FOR FOR 2. ETIENNE F. DAVIGNON FOR FOR 3. JAMES M. DENNY FOR FOR 4. CARLA A. HILLS FOR FOR 5. KEVIN E. LOFTON FOR FOR 6. JOHN W. MADIGAN FOR FOR 7. JOHN C. MARTIN FOR FOR 8. GORDON E. MOORE FOR FOR 9. NICHOLAS G. MOORE FOR FOR 10. RICHARD J. WHITLEY FOR FOR 11. GAYLE E. WILSON FOR FOR 12. PER WOLD-OLSEN FOR FOR 02. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. MANAGEMENT FOR FOR 03. TO APPROVE THE AMENDED AND RESTATED GILEAD SCIENCES, INC. CODE SECTION 162(M) BONUS PLAN AND CERTAIN PERFORMANCE-BASED PROVISIONS THEREUNDER. MANAGEMENT FOR FOR 04. TO APPROVE AMENDMENTS TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION TO ADOPT MAJORITY VOTING STANDARDS. MANAGEMENT FOR FOR 05. TO APPROVE AMENDMENTS TO GILEAD'S AMENDED AND RESTATED BYLAWS TO PERMIT HOLDERS OF AT LEAST 20% OF THE VOTING POWER OF THE OUTSTANDING CAPITAL STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. MANAGEMENT FOR FOR 06. TO VOTE ON AN ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN ITS PROXY STATEMENT. MANAGEMENT FOR FOR 07. TO VOTE ON AN ADVISORY BASIS AS TO THE FREQUENCY WITH WHICH EXECUTIVE COMPENSATION WILL BE SUBJECT TO FUTURE ADVISORY STOCKHOLDER VOTES. MANAGEMENT Company Name Meeting Date CUSIP Ticker ST. JUDE MEDICAL, INC 5/12/2011 STJ Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RICHARD R. DEVENUTI MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: THOMAS H. GARRETT III MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: WENDY L. YARNO MANAGEMENT FOR FOR 02. ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT NO ACTION 03. ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT FOR FOR 04. TO APPROVE AMENDMENTS TO THE ST. JUDE MEDICAL, INC. 2 MANAGEMENT NO ACTION 05. TO CONSIDER AND ACT UPON A SHAREHOLDER PROPOSAL REGARDING THE DECLASSIFICATION OF OUR BOARD OF DIRECTORS. ISSUER FOR FOR 06. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT Company Name Meeting Date CUSIP Ticker GENTEX CORPORATION 5/12/2011 GNTX Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. ARLYN LANTING FOR FOR 2. MARK NEWTON FOR FOR 3. RICHARD SCHAUM AGAINST FOR 02. A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS ISSUE A SUSTAINABILITY REPORT. ISSUER AGAINST FOR 03. A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS INITIATE THE STEPS REQUIRED TO DECLASSIFY THE BOARD OF DIRECTORS.THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE AGAINST THE ABOVE PROPOSALS TWO AND THREE. ISSUER FOR FOR 04. A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS INITIATE THE STEPS TO PROVIDE THAT DIRECTOR NOMINEES ARE ELECTED BY A MAJORITY VOTE IN NON-CONTESTED DIRECTOR ELECTIONS. ISSUER FOR FOR 05. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. MANAGEMENT FOR FOR 06. TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF NAMED EXECUTIVE OFFICERS. MANAGEMENT 2 YEARS FOR 07. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF SHAREHOLDER VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker JPMORGAN CHASE & CO 5/17/2011 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CRANDALL C. BOWLES MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: STEPHEN B. BURKE MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: DAVID M. COTE MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES S. CROWN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JAMES DIMON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ELLEN V. FUTTER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: DAVID C. NOVAK MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON MANAGEMENT FOR FOR 02. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 04 .ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 05. APPROVAL OF AMENDMENT TO LONG-TERM INCENTIVE PLAN ISSUER AGAINST FOR 06. POLITICAL NON-PARTISANSHIP ISSUER AGAINST FOR 07. SHAREHOLDER ACTION BY WRITTEN CONSENT ISSUER AGAINST FOR 08. MORTGAGE LOAN SERVICING ISSUER AGAINST FOR 09. POLITICAL CONTRIBUTIONS ISSUER AGAINST FOR 10. GENOCIDE-FREE INVESTING ISSUER AGAINST FOR 11. INDEPENDENT LEAD DIRECTOR ISSUER Company Name Meeting Date CUSIP Ticker WELLPOINT, INC 5/17/2011 94973V107 WLP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: ANGELA F. BRALY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: WARREN Y. JOBE MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: WILLIAM G. MAYS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: WILLIAM J. RYAN MANAGEMENT FOR FOR 02. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT FOR FOR 3A. REMOVING SUPERMAJORITY VOTING REQUIREMENTS FOR RESTRICTIONS ON OWNERSHIP AND TRANSFER OF STOCK, VOTING RIGHTS OF SHARES AND NUMBER OF DIRECTORS. MANAGEMENT FOR FOR 3B. REMOVING SUPERMAJORITY VOTING REQUIREMENTS FOR REMOVAL OF DIRECTORS AND FOR CERTAIN BUSINESS COMBINATIONS AND OTHER SUPERMAJORITY PROVISIONS. MANAGEMENT FOR FOR 3C. REMOVING CERTAIN RESTRICTIONS ON OWNERSHIP OF SHARES. MANAGEMENT FOR FOR 3D. DELETING CERTAIN OBSOLETE PROVISIONS. MANAGEMENT FOR FOR 3E. DELETING OTHER OBSOLETE PROVISIONS AND MAKING CONFORMING CHANGES. MANAGEMENT FOR FOR 04. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT 1 YEAR FOR 05. ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT AGAINST FOR 06. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING A FEASIBILITY STUDY FOR CONVERTING TO NONPROFIT STATUS. ISSUER AGAINST FOR 07. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO CHANGE OUR JURISDICTION OF INCORPORATION FROM INDIANA TO DELAWARE. ISSUER AGAINST FOR 08. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO SEPARATE THE CHAIR AND CEO POSITIONS. ISSUER Company Name Meeting Date CUSIP Ticker AMERICAN TOWER CORPORATION 5/18/2011 AMT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RAYMOND P. DOLAN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: RONALD M. DYKES MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: CAROLYN F. KATZ MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: GUSTAVO LARA CANTU MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JOANN A. REED MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: PAMELA D.A. REEVE MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DAVID E. SHARBUTT MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JAMES D. TAICLET, JR. MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: SAMME L. THOMPSON MANAGEMENT FOR FOR 02. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT FOR FOR 03. TO APPROVE AN AMENDMENT TO AMERICAN TOWER CORPORATION'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. MANAGEMENT FOR FOR 04. TO CONDUCT AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 05. TO CONDUCT AN ADVISORY VOTE ON WHETHER TO HOLD THE STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY ONE, TWO OR THREE YEARS. MANAGEMENT Company Name Meeting Date CUSIP Ticker STATE STREET CORPORATION 5/18/2011 STT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: K. BURNES MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: P. COYM MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: P. DE SAINT- AIGNAN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: A. FAWCETT MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: D. GRUBER MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: L. HILL MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: J. HOOLEY MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: R. KAPLAN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: C. LAMANTIA MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: R. SERGEL MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: R. SKATES MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: G. SUMME MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: R. WEISSMAN MANAGEMENT FOR FOR 02. TO APPROVE AN ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 03. TO APPROVE AN ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE ADVISORY PROPOSALS ON EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 04. TO APPROVE THE 2 MANAGEMENT FOR FOR 05. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, MANAGEMENT AGAINST FOR 06. TO ACT ON A SHAREHOLDER PROPOSAL RELATING TO DISCLOSURE OF CERTAIN POLITICAL CONTRIBUTIONS ISSUER Company Name Meeting Date CUSIP Ticker ACE LIMITED 5/18/2011 H0023R105 ACE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF EVAN G. GREENBERG MANAGEMENT FOR FOR 1B. ELECTION OF LEO F. MULLIN MANAGEMENT FOR FOR 1C. ELECTION OF OLIVIER STEIMER MANAGEMENT FOR FOR 1D. ELECTION OF MICHAEL P. CONNORS MANAGEMENT FOR FOR 1E. ELECTION OF EUGENE B. SHANKS, JR. MANAGEMENT FOR FOR 1F. ELECTION OF JOHN A. KROL MANAGEMENT FOR FOR 2A. APPROVAL OF THE ANNUAL REPORT MANAGEMENT FOR FOR 2B. APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS OF ACE LIMITED MANAGEMENT FOR FOR 2C. APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS MANAGEMENT FOR FOR 03. ALLOCATION OF DISPOSABLE PROFIT MANAGEMENT FOR FOR 04. DISCHARGE OF THE BOARD OF DIRECTORS MANAGEMENT FOR FOR 5A. ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING MANAGEMENT FOR FOR 5B. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2011 MANAGEMENT FOR FOR 5C. ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING MANAGEMENT FOR FOR 06. APPROVAL OF DIVIDENDS FROM LEGAL RESERVES MANAGEMENT FOR FOR 07. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT NO ACTION 08. ADVISORY VOTE ON FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTE MANAGEMENT Company Name Meeting Date CUSIP Ticker INTEL CORPORATION 5/19/2011 INTC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: SUSAN L. DECKER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JOHN J. DONAHOE MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: REED E. HUNDT MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: PAUL S. OTELLINI MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: JAMES D. PLUMMER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DAVID S. POTTRUCK MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JANE E. SHAW MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: FRANK D. YEARY MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE MANAGEMENT FOR FOR 02. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR MANAGEMENT FOR FOR 03. AMENDMENT AND EXTENSION OF THE 2 MANAGEMENT FOR FOR 04. AMENDMENT AND EXTENSION OF THE 2 MANAGEMENT FOR FOR 05. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT NO ACTION 06. ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MANAGEMENT Company Name Meeting Date CUSIP Ticker THE JONES GROUP INC 5/19/2011 48020T101 JNY Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: WESLEY R. CARD MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: SIDNEY KIMMEL MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MATTHEW H. KAMENS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: GERALD C. CROTTY MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: LOWELL W. ROBINSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: DONNA F. ZARCONE MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: ROBERT L. METTLER MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: MARGARET H. GEORGIADIS MANAGEMENT FOR FOR 02. RATIFICATION OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE CORPORATION FOR THE YEAR 2011. MANAGEMENT FOR FOR 03. APPROVAL OF AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker WESTAR ENGERY, INC 5/19/2011 95709T100 WR Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. MOLLIE H. CARTER FOR FOR 2. JERRY B. FARLEY FOR FOR 3. ARTHUR B. KRAUSE FOR FOR 4. WILLIAM B. MOORE FOR FOR 02. TO PROVIDE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 03. TO PROVIDE AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 04. TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE AND SHARE AWARD PLAN AND APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE PLAN MANAGEMENT FOR FOR 05. TO APPROVE AN AMENDMENT TO OUR RESTATED ARTICLES OF INCORPORATION TO INCREASE OUR AUTHORIZED SHARES OF COMMON STOCK MANAGEMENT FOR FOR 06. TO RATIFY AND CONFIRM OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 MANAGEMENT Company Name Meeting Date CUSIP Ticker AMGEN INC 5/20/2011 AMGN Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN (RETIRED) MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: MR. KEVIN W. SHARER MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR MANAGEMENT FOR FOR 02. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2011. MANAGEMENT FOR FOR 03. TO APPROVE THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. TO SET THE FREQUENCY OF FUTURE ADVISORY VOTES APPROVING EXECUTIVE COMPENSATION EVERY ONE YEAR, TWO YEARS OR THREE YEARS. MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL #1 (SHAREHOLDER ACTION BY WRITTEN CONSENT) ISSUER Company Name Meeting Date CUSIP Ticker NEXTERA ENGERY INC 5/20/2011 65339F101 NEE Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. SHERRY S. BARRAT FOR FOR 2. ROBERT M. BEALL, II FOR FOR 3. J. HYATT BROWN FOR FOR 4. JAMES L. CAMAREN FOR FOR 5. KENNETH B. DUNN FOR FOR 6. J. BRIAN FERGUSON FOR FOR 7. LEWIS HAY, III FOR FOR 8. TONI JENNINGS FOR FOR 9. OLIVER D. KINGSLEY, JR. FOR FOR 10. RUDY E. SCHUPP FOR FOR 11. WILLIAM H. SWANSON FOR FOR 12. MICHAEL H. THAMAN FOR FOR 13. HANSEL E. TOOKES, II FOR FOR 02. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT FOR FOR 03. APPROVAL OF THE NEXTERA ENERGY, INC. 2 MANAGEMENT FOR FOR 04. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF NEXTERA ENERGY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. MANAGEMENT 1 YEAR FOR 05. NON-BINDING ADVISORY VOTE ON WHETHER NEXTERA ENERGY SHOULD HOLD A NON-BINDING SHAREHOLDER ADVISORY VOTE TO APPROVE NEXTERA ENERGY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS EVERY 1, 2 OR 3 YEARS. MANAGEMENT Company Name Meeting Date CUSIP Ticker THE WESTERN UNION COMPANY 5/20/2011 WU Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: HIKMET ERSEK MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JACK M. GREENBERG MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON MANAGEMENT FOR FOR 02. RATIFICATION OF SELECTION OF AUDITORS MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL REGARDING THE ELIMINATION OF THE CLASSIFICATION OF THE BOARD OF DIRECTORS ISSUER Company Name Meeting Date CUSIP Ticker MERCK & CO INC 5/24/2011 58933Y105 MRK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: THOMAS R. CECH MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: RICHARD T. CLARK MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: KENNETH C. FRAZIER MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: THOMAS H. GLOCER MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: STEVEN F. GOLDSTONE MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: WILLIAM B. HARRISON. JR. MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: HARRY R. JACOBSON MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM N. KELLEY MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: C. ROBERT KIDDER MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: CARLOS E. REPRESAS MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: PATRICIA F. RUSSO MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: THOMAS E. SHENK MANAGEMENT FOR FOR 1O. ELECTION OF DIRECTOR: ANNE M. TATLOCK MANAGEMENT FOR FOR 1P. ELECTION OF DIRECTOR: CRAIG B. THOMPSON MANAGEMENT FOR FOR 1Q. ELECTION OF DIRECTOR: WENDELL P. WEEKS MANAGEMENT FOR FOR 1R. ELECTION OF DIRECTOR: PETER C. WENDELL MANAGEMENT FOR FOR 02. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 3 YEARS FOR 04. ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker EXXON MOBIL CORPORATION 5/25/2011 30231G102 XOM Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANGEMENT FOR FOR 1. M.J. BOSKIN FOR FOR 2. P. BRABECK-LETMATHE FOR FOR 3. L.R. FAULKNER FOR FOR 4. J.S. FISHMAN FOR FOR 5. K.C. FRAZIER FOR FOR 6. W.W. GEORGE FOR FOR 7. M.C. NELSON FOR FOR 8. S.J. PALMISANO FOR FOR 9. S.S REINEMUND FOR FOR 10. R.W. TILLERSON FOR FOR 11. E.E. WHITACRE, JR. FOR FOR 02. RATIFICATION OF INDEPENDENT AUDITORS () MANGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION () MANGEMENT 3 YEARS FOR 04. FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () MANGEMENT AGAINST FOR 05. INDEPENDENT CHAIRMAN () ISSUER AGAINST FOR 06. REPORT ON POLITICAL CONTRIBUTIONS () ISSUER AGAINST FOR 07. AMENDMENT OF EEO POLICY () ISSUER AGAINST FOR 08. POLICY ON WATER () ISSUER AGAINST FOR 09. REPORT ON CANADIAN OIL SANDS () ISSUER AGAINST FOR 10. REPORT ON NATURAL GAS PRODUCTION () ISSUER AGAINST FOR 11. REPORT ON ENERGY TECHNOLOGY () ISSUER AGAINST FOR 12. GREENHOUSE GAS EMISSIONS GOALS () ISSUER Company Name Meeting Date CUSIP Ticker CHEVRON CORPORATION 5/25/2011 CVX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: L.F. DEILY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: R.E. DENHAM MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: R.J. EATON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: C. HAGEL MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: E. HERNANDEZ MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: G.L. KIRKLAND MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: D.B. RICE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: K.W. SHARER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: C.R. SHOEMATE MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: J.G. STUMPF MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: R.D. SUGAR MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: C. WARE MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: J.S. WATSON MANAGEMENT FOR FOR 02. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT AGAINST FOR 05. INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE. ISSUER AGAINST FOR 06. HUMAN RIGHTS COMMITTEE. ISSUER AGAINST FOR 07. SUSTAINABILITY METRIC FOR EXECUTIVE COMPENSATION. ISSUER AGAINST FOR 08. GUIDELINES FOR COUNTRY SELECTION. ISSUER AGAINST FOR 09. FINANCIAL RISKS FROM CLIMATE CHANGE. ISSUER AGAINST FOR 10. HYDRAULIC FRACTURING. ISSUER AGAINST FOR 11. OFFSHORE OIL WELLS. ISSUER Company Name Meeting Date CUSIP Ticker BLACKROCK INC 5/25/2011 09247X101 BLK Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANGEMENT FOR FOR 1. MURRY S. GERBER FOR FOR 2. JAMES GROSFELD FOR FOR 3. SIR DERYCK MAUGHAN FOR FOR 4. THOMAS K. MONTAG FOR FOR 5. LINDA GOSDEN ROBINSON FOR FOR 6. JOHN S. VARLEY FOR FOR 02. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED AND DISCUSSED IN THE PROXY STATEMENT. MANGEMENT 1 YEAR FOR 03. RECOMMENDATION, IN A NON-BINDING VOTE, OF THE FREQUENCY OF SHAREHOLDER VOTES CAST ON EXECUTIVE COMPENSATION. MANGEMENT FOR FOR 04. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BLACKROCK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 MANGEMENT Company Name Meeting Date CUSIP Ticker GOOGLE INC 6/2/2011 38259P508 GOOG Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. LARRY PAGE FOR FOR 2. SERGEY BRIN FOR FOR 3. ERIC E. SCHMIDT FOR FOR 4. L. JOHN DOERR FOR FOR 5. JOHN L. HENNESSY FOR FOR 6. ANN MATHER FOR FOR 7. PAUL S. OTELLINI FOR FOR 8. K. RAM SHRIRAM FOR FOR 9. SHIRLEY M. TILGHMAN FOR FOR 02. THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. MANAGEMENT FOR FOR 03. THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2,500,000. MANAGEMENT FOR FOR 04. THE APPROVAL OF 2 MANAGEMENT 3 YEARS FOR 05. THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES REGARDING COMPENSATION AWARDED TO NAMED EXECUTIVE OFFICERS. MANAGEMENT AGAINST FOR 06. A STOCKHOLDER PROPOSAL REGARDING THE FORMATION OF A BOARD COMMITTEE ON SUSTAINABILITY, IF PROPERLY PRESENTED AT THE MEETING. ISSUER AGAINST FOR 07. A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A SIMPLE MAJORITY VOTING STANDARD FOR STOCKHOLDER MATTERS, IF PROPERLY PRESENTED AT THE MEETING. ISSUER AGAINST FOR 08. A STOCKHOLDER PROPOSAL REGARDING A CONFLICT OF INTEREST AND CODE OF CONDUCT COMPLIANCE REPORT, IF PROPERLY PRESENTED AT THE MEETING. ISSUER Company Name Meeting Date CUSIP Ticker THE HOME DEPOT INC 6/2/2011 HD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: ARI BOUSBIB MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: J. FRANK BROWN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: ARMANDO CODINA MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: BONNIE G. HILL MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: KAREN L. KATEN MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: RONALD L. SARGENT MANAGEMENT FOR FOR 02. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 05. COMPANY PROPOSAL TO IMPLEMENT SHAREHOLDER ABILITY TO ACT BY WRITTEN CONSENT (APPROVAL OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION) MANAGEMENT AGAINST FOR 06. SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING ISSUER AGAINST FOR 07. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS ISSUER AGAINST FOR 08. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT ISSUER AGAINST FOR 09. SHAREHOLDER PROPOSAL REGARDING ELECTIONEERING POLICIES AND CONTRIBUTIONS ISSUER Company Name Meeting Date CUSIP Ticker INGERSOLL-RAND PLC 6/2/2011 G47791101 IR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: A.C. BERZIN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: J. BRUTON MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: J.L. COHON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: G.D. FORSEE MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: P.C. GODSOE MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: E.E. HAGENLOCKER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: C.J. HORNER MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: M.W. LAMACH MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: T.E. MARTIN MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: R.J. SWIFT MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: T.L. WHITE MANAGEMENT FOR FOR 02. APPROVAL OF A NEW SENIOR EXECUTIVE PERFORMANCE PLAN. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT FOR FOR 05. APPROVAL OF AUTHORITY FOR THE COMPANY AND/OR ANY SUBSIDIARY OF THE COMPANY TO MAKE MARKET PURCHASES OF COMPANY SHARES. MANAGEMENT FOR FOR 06. APPROVAL OF THE APPOINTMENT OF INDEPENDENT AUDITORS AND AUTHORIZATION OF THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker WAL-MART STORES INC 6/3/2011 WMT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JAMES W. BREYER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES I. CASH, JR. MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: ROGER C. CORBETT MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: DOUGLAS N. DAFT MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: MICHAEL T. DUKE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: GREGORY B. PENNER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: STEVEN S REINEMUND MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: ARNE M. SORENSON MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: JIM C. WALTON MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: S. ROBSON WALTON MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS MANAGEMENT FOR FOR 1O. ELECTION OF DIRECTOR: LINDA S. WOLF MANAGEMENT FOR FOR 02. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MANAGEMENT AGAINST FOR 05. GENDER IDENTITY NON-DISCRIMINATION POLICY ISSUER AGAINST FOR 06. POLITICAL CONTRIBUTIONS REPORT ISSUER AGAINST FOR 07. SPECIAL SHAREOWNER MEETINGS ISSUER AGAINST FOR 08. REQUIRE SUPPLIER(S) TO PUBLISH AN ANNUAL SUSTAINABILITY REPORT ISSUER AGAINST FOR 09. CLIMATE CHANGE RISK DISCLOSURE ISSUER Company Name Meeting Date CUSIP Ticker TARGET CORPORATION 6/8/2011 87612E 106 TGT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: ROXANNE S. AUSTIN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: CALVIN DARDEN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MARY N. DILLON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES A. JOHNSON MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: MARY E. MINNICK MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ANNE M. MULCAHY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DERICA W. RICE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: GREGG W. STEINHAFEL MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: JOHN G. STUMPF MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO MANAGEMENT FOR FOR 02. COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. MANAGEMENT FOR FOR 03. COMPANY PROPOSAL TO APPROVE THE TARGET CORPORATION 2011 LONG-TERM INCENTIVE PLAN. MANAGEMENT FOR FOR 04. COMPANY PROPOSAL TO CAST A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY-ON-PAY"). MANAGEMENT 1 YEAR FOR 05. COMPANY PROPOSAL TO CAST A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF SAY-ON-PAY VOTES. MANAGEMENT AGAINST FOR 06. SHAREHOLDER PROPOSAL ON COMPENSATION BENCHMARKING. ISSUER AGAINST FOR 07. SHAREHOLDER PROPOSAL ON ELECTRONICS RECYCLING. ISSUER Company Name Meeting Date CUSIP Ticker CHESAPEAKE ENGERY CORPORATION 6/10/2011 CHK Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. AUBREY K. MCCLENDON FOR FOR 2. DON NICKLES FOR FOR 3. KATHLEEN M. EISBRENNER FOR FOR 4. LOUIS A. SIMPSON FOR FOR 02 .TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE PLAN. MANAGEMENT FOR FOR 03. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. MANAGEMENT FOR FOR 04. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 05. AN ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. ISSUER AGAINST FOR 06. SHAREHOLDER PROPOSAL REQUESTING AN ADVISORY SHAREHOLDER VOTE ON DIRECTOR COMPENSATION. ISSUER Company Name Meeting Date CUSIP Ticker ABERCROMBIE & FITCH CO 6/16/2011 ANF Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: LAUREN J. BRISKY (CLASS OF 2014) MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ARCHIE M. GRIFFIN (CLASS OF 2014) MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: ELIZABETH M. LEE (CLASS OF 2014) MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: MICHAEL E. GREENLEES (CLASS OF 2013) MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: KEVIN S. HUVANE (CLASS OF 2013) MANAGEMENT FOR FOR 02 .ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 03. ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 04. APPROVE AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY BOARD OF DIRECTORS MANAGEMENT FOR FOR 05. RATIFY APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING JAN 28, 2012 MANAGEMENT FOR FOR 06. RE-APPROVE THE PERFORMANCE GOALS UNDER THE ABERCROMBIE & FITCH CO. 2005 LONG-TERM INCENTIVE PLAN MANAGEMENT FOR FOR 07. APPROVE THE AMENDMENT AND RESTATEMENT OF THE ABERCROMBIE & FITCH CO. 2007 LONG-TERM INCENTIVE PLAN MANAGEMENT AGAINST FOR 08. APPROVE THE STOCKHOLDER PROPOSAL DESCRIBED IN THE PROXY STATEMENT, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING ISSUER Company Name Meeting Date CUSIP Ticker THE KROGER CO 6/23/2011 KR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: REUBEN V. ANDERSON MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: DAVID B. DILLON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN J. KROPF MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JOHN T. LAMACCHIA MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: DAVID B. LEWIS MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: W. RODNEY MCMULLEN MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JORGE P. MONTOYA MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: CLYDE R. MOORE MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: SUSAN M. PHILLIPS MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: STEVEN R. ROGEL MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: JAMES A. RUNDE MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: RONALD L. SARGENT MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: BOBBY S. SHACKOULS MANAGEMENT FOR FOR 02. APPROVAL OF 2011 LONG-TERM INCENTIVE AND CASH BONUS PLAN. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 3 YEARS FOR 04. ADVISORY VOTE ON FREQUENCY OF HOLDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 05 .APPROVAL OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. MANAGEMENT AGAINST FOR 06. APPROVAL OF SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO RECOMMEND REVISION OF KROGER'S CODE OF CONDUCT. ISSUER Company Name Meeting Date CUSIP Ticker FRONTIER OIL CORPORATION 6/28/2011 35914P105 FTO Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 21, 2011, BY AND AMONG HOLLY CORPORATION, A DELAWARE CORPORATION, NORTH ACQUISITION, INC., A WYOMING CORPORATION AND A WHOLLY OWNED SUBSIDIARY OF HOLLY CORPORATION, AND FRONTIER OIL CORPORATION, AS IT MAY BE AMENDED FROM TIME TO TIME. MANAGEMENT FOR FOR 02. TO AUTHORIZE THE FRONTIER OIL CORPORATION BOARD OF DIRECTORS, IN ITS DISCRETION, TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES TO APPROVE PROPOSAL 1. MANAGEMENT Name of Fund: COUNTRY VP GROWTH Period: July 1, 2010-June 2011 Company Name Meeting Date CUSIP Ticker RESEARCH IN MOTION LIMITIED 7/13/2010 RIMM Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. JAMES L. BALSILLIE FOR FOR 2. MIKE LAZARIDIS FOR FOR 3. JAMES ESTILL FOR FOR 4. DAVID KERR FOR FOR 5. ROGER MARTIN FOR FOR 6. JOHN RICHARDSON FOR FOR 7. BARBARA STYMIEST FOR FOR 8. ANTONIO VIANA-BAPTISTA FOR FOR 9. JOHN WETMORE FOR FOR 02. IN RESPECT OF THE RE-APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY AND AUTHORIZING THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker DELL INC 8/12/2010 24702R101 DELL Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. JAMES W. BREYER FOR FOR 2. DONALD J. CARTY FOR FOR 3. MICHAEL S. DELL FOR FOR 4. WILLIAM H. GRAY, III FOR FOR 5. JUDY C. LEWENT FOR FOR 6. THOMAS W. LUCE, III FOR FOR 7. KLAUS S. LUFT FOR FOR 8. ALEX J. MANDL FOR FOR 9. SHANTANU NARAYEN FOR FOR 10. SAM NUNN FOR FOR 11. H. ROSS PEROT, JR. FOR FOR 02. RATIFICATION OF INDEPENDENT AUDITOR MANAGEMENT FOR FOR 03. AMENDMENT OF CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTE PROVISIONS MANAGEMENT AGAINST FOR SH1. REIMBURSEMENT OF PROXY EXPENSES ISSUER AGAINST FOR SH2. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER Company Name Meeting Date CUSIP Ticker MEDTRONIC INC 8/25/2010 MDT Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. RICHARD H. ANDERSON FOR FOR 2. DAVID L. CALHOUN FOR FOR 3. VICTOR J. DZAU, M.D. FOR FOR 4. WILLIAM A. HAWKINS FOR FOR 5. SHIRLEY A. JACKSON, PHD FOR FOR 6. JAMES T. LENEHAN FOR FOR 7. DENISE M. O'LEARY FOR FOR 8. KENDALL J. POWELL FOR FOR 9. ROBERT C. POZEN FOR FOR 10. JEAN-PIERRE ROSSO FOR FOR 11. JACK W. SCHULER FOR FOR 02. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT Company Name Meeting Date CUSIP Ticker DARDEN RESTAURANTS, INC 9/14/2010 DRI Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. LEONARD L. BERRY FOR FOR 2. ODIE C. DONALD FOR FOR 3. CHRISTOPHER J. FRALEIGH FOR FOR 4. VICTORIA D. HARKER FOR FOR 5. DAVID H. HUGHES FOR FOR 6. CHARLES A. LEDSINGER JR FOR FOR 7. WILLIAM M. LEWIS, JR. FOR FOR 8. SENATOR CONNIE MACK III FOR FOR 9. ANDREW H. MADSEN FOR FOR 10. CLARENCE OTIS, JR. FOR FOR 11. MICHAEL D. ROSE FOR FOR 12. MARIA A. SASTRE FOR FOR 02. TO APPROVE THE AMENDED DARDEN RESTAURANTS, INC. 2 MANAGEMENT FOR FOR 03. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 29, 2011. MANAGEMENT Company Name Meeting Date CUSIP Ticker PROCTER & GAMBLE COMPANY 10/12/2010 PG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: ANGELA F. BRALY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: KENNETH I. CHENAULT MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: SCOTT D. COOK MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: RAJAT K. GUPTA MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: ROBERT A. MCDONALD MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: MARY A. WILDEROTTER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: PATRICIA A. WOERTZ MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: ERNESTO ZEDILLO MANAGEMENT FOR FOR 2. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT AGAINST FOR 3. SHAREHOLDER PROPOSAL - CUMULATIVE VOTING ISSUER Company Name Meeting Date CUSIP Ticker ARCHER-DANIELS-MIDLAND COMPANY 11/4/2010 ADM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: G.W. BUCKLEY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: M.H. CARTER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: P. DUFOUR MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: D.E. FELSINGER MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: V.F. HAYNES MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: A. MACIEL MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: P.J. MOORE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: T.F. O'NEILL MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: K.R. WESTBROOK MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: P.A. WOERTZ MANAGEMENT FOR FOR 02. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2011. MANAGEMENT AGAINST FOR 03. ADOPT STOCKHOLDER'S PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. ISSUER AGAINST FOR 04. ADOPT STOCKHOLDER'S PROPOSAL REGARDING REPORT ON POLITICAL CONTRIBUTIONS. ISSUER Company Name Meeting Date CUSIP Ticker BHP BILLITON LIMITED 11/16/2010 BHP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. TO RECEIVE THE 2 MANAGEMENT FOR FOR 02. TO RE-ELECT DR JOHN BUCHANAN AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 03. TO RE-ELECT MR DAVID CRAWFORD AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 04. TO RE-ELECT MR KEITH RUMBLE AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 05. TO RE-ELECT DR JOHN SCHUBERT AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 06. TO RE-ELECT MR JACQUES NASSER AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 07. TO ELECT MR MALCOLM BROOMHEAD AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 08. TO ELECT MS CAROLYN HEWSON AS A DIRECTOR OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANAGEMENT FOR FOR 09. TO REAPPOINT KPMG AUDIT PLC AS THE AUDITOR OF BHP BILLITON PLC MANAGEMENT FOR FOR 10. TO RENEW THE GENERAL AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC MANAGEMENT FOR FOR 11. TO APPROVE THE AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC FOR CASH MANAGEMENT FOR FOR 12. TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON PLC MANAGEMENT FOR FOR 13. TO APPROVE THE 2 MANAGEMENT FOR FOR 14. TO APPROVE AMENDMENTS TO THE LONG TERM INCENTIVE PLAN MANAGEMENT FOR FOR 15. TO APPROVE THE GRANT OF AWARDS TO MR MARIUS KLOPPERS UNDER THE GIS AND THE LTIP MANAGEMENT FOR FOR 16. TO APPROVE AMENDMENTS TO THE CONSTITUTION OF BHP BILLITON LIMITED MANAGEMENT FOR FOR 17. TO APPROVE AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF BHP BILLITON PLC MANAGEMENT Company Name Meeting Date CUSIP Ticker MICROSOFT CORPORATION 11/16/2010 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. ELECTION OF DIRECTOR: STEVEN A. BALLMER MANAGEMENT FOR FOR 02. ELECTION OF DIRECTOR: DINA DUBLON MANAGEMENT FOR FOR 03. ELECTION OF DIRECTOR: WILLIAM H. GATES III MANAGEMENT FOR FOR 04. ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN MANAGEMENT FOR FOR 05. ELECTION OF DIRECTOR: REED HASTINGS MANAGEMENT FOR FOR 06. ELECTION OF DIRECTOR: MARIA M. KLAWE MANAGEMENT FOR FOR 07. ELECTION OF DIRECTOR: DAVID F. MARQUARDT MANAGEMENT FOR FOR 08. ELECTION OF DIRECTOR: CHARLES H. NOSKI MANAGEMENT FOR FOR 09. ELECTION OF DIRECTOR: HELMUT PANKE MANAGEMENT FOR FOR 10. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR MANAGEMENT AGAINST FOR 11. SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY ISSUER Company Name Meeting Date CUSIP Ticker Cisco Systmes 11/18/2010 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: M. MICHELE BURNS MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: LARRY R. CARTER MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JOHN T. CHAMBERS MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: BRIAN L. HALLA MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: RODERICK C. MCGEARY MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: MICHAEL K. POWELL MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: ARUN SARIN MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: STEVEN M. WEST MANAGEMENT FOR FOR 1M.ELECTION OF DIRECTOR: JERRY YANG MANAGEMENT FOR FOR 02. TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 03. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 30, 2011. MANAGEMENT AGAINST FOR 04. PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. ISSUER AGAINST FOR 05. PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. ISSUER AGAINST FOR 06. PROPOSAL SUBMITTED BY A SHAREHOLDER REQUESTING THAT CISCO ADOPT AND IMPLEMENT A POLICY RESTRICTING CERTAIN SALES IN CHINA, ADOPT A RELATED OVERSIGHT AND COMPLIANCE SYSTEM WITH RESPECT TO HUMAN RIGHTS IMPACTS AND PROVIDE PUBLIC DISCLOSURE OF CISCO'S SALES TO CHINA AND CERTAIN OTHER GOVERNMENTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. ISSUER Company Name Meeting Date CUSIP Ticker RALCORP HOLDINGS, INC 1/18/2011 RAH Vote MRV Proposal Proposed by Issuer or Security Holder FOR 01. DIRECTOR MANAGEMENT FOR 1. BENJAMIN OLA. AKANDE FOR 2. JONATHAN E. BAUM FOR 3. KEVIN J. HUNT FOR 4. DAVID W. KEMPER FOR 5. DAVID R. WENZEL FOR 02. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS RALCORP HOLDINGS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2011. MANAGEMENT Company Name Meeting Date CUSIP Ticker MONSANTO COMPANY 1/25/2011 61166W101 MON Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: LAURA K. IPSEN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: WILLIAM U. PARFET MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: GEORGE H. POSTE, PH.D., D.V.M. MANAGEMENT FOR FOR 02. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011 MANAGEMENT FOR FOR 03. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MANAGEMENT 3 YEARS FOR 04. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES MANAGEMENT FOR FOR 05. TO APPROVE THE PERFORMANCE GOALS UNDER THE MONSANTO COMPANY CODE SECTION 162(M) ANNUAL INCENTIVE PLAN FOR COVERED EXECUTIVES MANAGEMENT Company Name Meeting Date CUSIP Ticker EMERSON ELECTRIC CO 2/1/2011 EMR Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. D.N. FARR* FOR FOR 2. H. GREEN* FOR FOR 3. C.A. PETERS* FOR FOR 4. J.W. PRUEHER* FOR FOR 5. R.L. RIDGWAY** FOR FOR 02. RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER THE EMERSON ELECTRIC CO. 2 MANAGEMENT FOR FOR 03 .APPROVAL OF THE EMERSON ELECTRIC CO. 2 MANAGEMENT FOR FOR 04. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 05. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. MANAGEMENT 3 YEARS FOR 06. ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES. MANAGEMENT AGAINST FOR 07. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. ISSUER Company Name Meeting Date CUSIP Ticker NOVARTIS AG 2/22/2011 66987V109 NVS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NOVARTIS AG AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2010 MANAGEMENT FOR FOR 02. DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE MANAGEMENT FOR FOR 03. APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AS PER BALANCE SHEET AND DECLARATION OF DIVIDEND MANAGEMENT FOR FOR 04. CONSULTATIVE VOTE ON THE COMPENSATION SYSTEM MANAGEMENT FOR FOR 5B1. RE-ELECTION OF ANN FUDGE FOR A THREE-YEAR TERM TO THE BOARD OF DIRECTORS MANAGEMENT FOR FOR 5B2. RE-ELECTION OF PIERRE LANDOLT FOR A THREE-YEAR TERM TO THE BOARD OF DIRECTORS MANAGEMENT FOR FOR 5B3. RE-ELECTION OF ULRICH LEHNER, PH.D. FOR A THREE- YEAR TERM TO THE BOARD OF DIRECTORS MANAGEMENT FOR FOR 5C. ELECTION OF NEW MEMBER THE BOARD OF DIRECTORS PROPOSES TO VOTE FOR THE ELECTION OF ENRICO VANNI, PH.D.,FOR A THREE YEAR TERM MANAGEMENT FOR FOR 06. APPOINTMENT OF THE AUDITOR MANAGEMENT FOR FOR 07. ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING MANAGEMENT Company Name Meeting Date CUSIP Ticker INTERNATIONAL GAME TECHNOLOGY 3/1/2011 IGT Vote MRV Proposal Proposed by Issuer or Security Holder 01 DIRECTOR MANAGEMENT FOR FOR 1. PAGET L. ALVES FOR FOR 2. JANICE CHAFFIN FOR FOR 3. GREG CREED FOR FOR 4. PATTI S. HART FOR FOR 5. ROBERT J. MILLER FOR FOR 6. DAVID E. ROBERSON FOR FOR 7. VINCENT L. SADUSKY FOR FOR 8. PHILIP G. SATRE FOR FOR 02. APPROVAL OF THE AMENDMENTS TO THE INTERNATIONAL GAME TECHNOLOGY 2 MANAGEMENT FOR FOR 03. APPROVAL OF THE AMENDMENT TO THE INTERNATIONAL GAME TECHNOLOGY EMPLOYEE STOCK PURCHASE PLAN. MANAGEMENT FOR FOR 04. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 05. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. MANAGEMENT FOR FOR 06. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS IGT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2011. MANAGEMENT Company Name Meeting Date CUSIP Ticker QUALCOMM, INCORPORATED 3/8/2011 QCOM Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. BARBARA T. ALEXANDER FOR FOR 2 .STEPHEN M. BENNETT FOR FOR 3. DONALD G. CRUICKSHANK FOR FOR 4. RAYMOND V. DITTAMORE FOR FOR 5. THOMAS W. HORTON FOR FOR 6. IRWIN MARK JACOBS FOR FOR 7. PAUL E. JACOBS FOR FOR 8. ROBERT E. KAHN FOR FOR 9. SHERRY LANSING FOR FOR 10. DUANE A. NELLES FOR FOR 11. FRANCISCO ROS FOR FOR 12. BRENT SCOWCROFT FOR FOR 13. MARC I. STERN FOR FOR 02. TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 65,000,000 SHARES. MANAGEMENT FOR FOR 03. TO APPROVE AN AMENDMENT TO THE 2001 EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE SHARE RESERVE BY 22,000,000 SHARES. MANAGEMENT FOR FOR 04. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 25, 2011. MANAGEMENT FOR FOR 05. TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 3 YEARS FOR 06. TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 07. TO ACT ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. ISSUER Company Name Meeting Date CUSIP Ticker HEWLETT-PACKARD COMPANY 3/23/2011 HPQ Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: M.L. ANDREESSEN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: L. APOTHEKER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: L.T. BABBIO, JR. MANAGEMENT FOR FOR 1D.ELECTION OF DIRECTOR: S.M. BALDAUF MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: S. BANERJI MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: R.L. GUPTA MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: J.H. HAMMERGREN MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: R.J. LANE MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: G.M. REINER MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: P.F. RUSSO MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: D. SENEQUIER MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: G.K. THOMPSON MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: M.C. WHITMAN MANAGEMENT FOR FOR 02. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 05. APPROVAL OF THE HEWLETT-PACKARD COMPANY 2 MANAGEMENT FOR FOR 06. APPROVAL OF AN AMENDMENT TO THE HEWLETT- PACKARD COMPANY 2005 PAY-FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. MANAGEMENT Company Name Meeting Date CUSIP Ticker SCHLUMBERGER LIMITED 4/6/2011 SLB SCHLUMBERGER N.V Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: P. CAMUS MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: P. CURRIE MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: A. GOULD MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: T. ISAAC MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: K.V. KAMATH MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: N. KUDRYAVTSEV MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: A. LAJOUS MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: M.E. MARKS MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: E. MOLER MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: L.R. REIF MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: T.I. SANDVOLD MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: H. SEYDOUX MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: P. KIBSGAARD MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: L.S. OLAYAN MANAGEMENT FOR FOR 02. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. MANAGEMENT 2 YEARS FOR 03. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 04. TO APPROVE THE AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED COMMON SHARE CAPITAL. MANAGEMENT FOR FOR 05. TO APPROVE THE AMENDMENTS TO THE COMPANY'S ARTICLES OF INCORPORATION TO CLARIFY THE VOTING STANDARD IN CONTESTED DIRECTOR ELECTIONS AND TO MAKE CERTAIN OTHER CHANGES. MANAGEMENT FOR FOR 06. TO APPROVE THE COMPANY'S FINANCIAL STATEMENTS AND DECLARATION OF DIVIDENDS. MANAGEMENT FOR FOR 07. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT Company Name Meeting Date CUSIP Ticker NOVARTIS AG 4/8/2011 66987V109 NVS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. THE BOARD OF DIRECTORS PROPOSES THE APPROVAL OF THE MERGER AGREEMENT BETWEEN ALCON, INC. ("ALCON") AND NOVARTIS AG ("NOVARTIS") DATED DECEMBER 14, 2010. MANAGEMENT FOR FOR 1B. THE BOARD OF DIRECTORS PROPOSES THE CREATION OF AUTHORISED CAPITAL THROUGH THE ISSUANCE OF UP TO MANAGEMENT FOR FOR 02. FOR ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING, I/WE INSTRUCT TO VOTE ACCORDING TO THE PROPOSAL OF THE BOARD OF DIRECTORS. MANAGEMENT Company Name Meeting Date CUSIP Ticker THE BANK OF NEW YORK MELLONCORP 4/12/2011 BK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: GERALD L. HASSELL MANAGEMENT FOR FOR 1D.ELECTION OF DIRECTOR: EDMUND F. KELLY MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: ROBERT P. KELLY MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: RICHARD J. KOGAN MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JOHN A. LUKE, JR MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: MARK A. NORDENBERG MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: CATHERINE A. REIN MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: JOHN P. SURMA MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK MANAGEMENT FOR FOR 02. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO 2010 EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 03. PROPOSAL TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 04. PROPOSAL TO APPROVE AMENDED AND RESTATED LONG- TERM INCENTIVE PLAN. MANAGEMENT FOR FOR 05. PROPOSAL TO APPROVE AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN. MANAGEMENT FOR FOR 06. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT AGAINST FOR 07. STOCKHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. ISSUER Company Name Meeting Date CUSIP Ticker ELI LILLY AND COMPANY 4/18/2011 LLY Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR FOR THREE-YEAR TERM: M.L.ESKEW MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR FOR THREE-YEAR TERM: A.G. GILMAN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR FOR THREE-YEAR TERM: K.N. HORN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR FOR THREE-YEAR TERM: J.C. LECHLEITER MANAGEMENT FOR FOR 02. RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITOR FOR 2011. MANAGEMENT FOR FOR 03. APPROVE, BY NON-BINDING VOTE, 2'S NAMED EXECUTIVE OFFICERS. MANAGEMENT 1 YEAR FOR 04. RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 05. APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF ALL DIRECTORS. MANAGEMENT FOR FOR 06. APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO ELIMINATE ALL SUPERMAJORITY VOTING REQUIREMENTS. MANAGEMENT FOR FOR 07. APPROVE THE EXECUTIVE OFFICER INCENTIVE PLAN. MANAGEMENT Company Name Meeting Date CUSIP Ticker NEWMONT MINING CORPORATION 4/19/2011 NEW Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: G.A. BARTON MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: V.A. CALARCO MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: J.A. CARRABBA MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: N. DOYLE MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: V.M. HAGEN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: M.S. HAMSON MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: R.T. O'BRIEN MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: J.B. PRESCOTT MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: D.C. ROTH MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: S. THOMPSON MANAGEMENT FOR FOR 02. RATIFY APPOINTMENT OF INDEPENDENT AUDITORS FOR 2011. MANAGEMENT FOR FOR 03. PROPOSAL TO APPROVE THE ADVISORY RESOLUTION RELATING TO EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF STOCKHOLDERS VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker INTERNATIONAL BUSINESS MACHINES CORP. 4/26/2011 IBM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: A.J.P. BELDA MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: W.R. BRODY MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: K.I. CHENAULT MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: M.L. ESKEW MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: S.A. JACKSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: A.N. LIVERIS MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: J.W. OWENS MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: S.J. PALMISANO MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: J.E. SPERO MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: S. TAUREL MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: L.H. ZAMBRANO MANAGEMENT FOR FOR 02. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION () MANAGEMENT 3 YEARS FOR 04. ADVISORY VOTE REGARDING FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING () ISSUER AGAINST FOR 06. STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS POLICY (PAGES 74-75) ISSUER AGAINST FOR 07. STOCKHOLDER PROPOSAL ON LOBBYING (PAGES 75-76) ISSUER Company Name Meeting Date CUSIP Ticker GENERAL ELECTRIC COMPANY 4/27/2011 GE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR A1. ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE MANAGEMENT FOR FOR A2. ELECTION OF DIRECTOR: JAMES I. CASH, JR. MANAGEMENT FOR FOR A3. ELECTION OF DIRECTOR: ANN M. FUDGE MANAGEMENT FOR FOR A4. ELECTION OF DIRECTOR: SUSAN HOCKFIELD MANAGEMENT FOR FOR A5. ELECTION OF DIRECTOR: JEFFREY R. IMMELT MANAGEMENT FOR FOR A6. ELECTION OF DIRECTOR: ANDREA JUNG MANAGEMENT FOR FOR A7. ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY MANAGEMENT FOR FOR A8. ELECTION OF DIRECTOR: ROBERT W. LANE MANAGEMENT FOR FOR A9. ELECTION OF DIRECTOR: RALPH S. LARSEN MANAGEMENT FOR FOR A10. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS MANAGEMENT FOR FOR A11. ELECTION OF DIRECTOR: JAMES J. MULVA MANAGEMENT FOR FOR A12. ELECTION OF DIRECTOR: SAM NUNN MANAGEMENT FOR FOR A13. ELECTION OF DIRECTOR: ROGER S. PENSKE MANAGEMENT FOR FOR A14. ELECTION OF DIRECTOR: ROBERT J. SWIERINGA MANAGEMENT FOR FOR A15. ELECTION OF DIRECTOR: JAMES S. TISCH MANAGEMENT FOR FOR A16. ELECTION OF DIRECTOR: DOUGLAS A. WARNER III MANAGEMENT FOR FOR B1. RATIFICATION OF KPMG MANAGEMENT FOR FOR B2. ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR B3. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MANAGEMENT AGAINST FOR C1. SHAREOWNER PROPOSAL: CUMULATIVE VOTING ISSUER AGAINST FOR C2. SHAREOWNER PROPOSAL: FUTURE STOCK OPTIONS ISSUER AGAINST FOR C3. SHAREOWNER PROPOSAL: WITHDRAW STOCK OPTIONS GRANTED TO EXECUTIVES ISSUER AGAINST FOR C4. SHAREOWNER PROPOSAL: CLIMATE CHANGE RISK DISCLOSURE ISSUER AGAINST FOR C5. SHAREOWNER PROPOSAL: TRANSPARENCY IN ANIMAL RESEARCH ISSUER Company Name Meeting Date CUSIP Ticker FRONTIER OIL CORPORATION 4/27/2011 35914P105 FTO Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. DOUGLAS Y. BECH FOR FOR 2. MICHAEL C. JENNINGS FOR FOR 3. ROBERT J. KOSTELNIK FOR FOR 4. JAMES H. LEE FOR FOR 5. PAUL B. LOYD, JR. FOR FOR 6. FRANKLIN MYERS FOR FOR 7. MICHAEL E. ROSE FOR FOR 02. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2011. MANAGEMENT FOR FOR 03. TO VOTE, ON AN ADVISORY BASIS, ON THE COMPENSATION OF THE COMPANY'S NEOS FOR FISCAL YEAR 2010. MANAGEMENT 3 YEARS FOR 04. TO VOTE, ON AN ADVISORY BASIS, ON THE FREQUENCY OF THE SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker JOHNSON & JOHNSON 4/28/2011 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: ANNE M. MULCAHY MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: LEO F. MULLIN MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: WILLIAM D. PEREZ MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: CHARLES PRINCE MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: DAVID SATCHER MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON MANAGEMENT FOR 02. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 MANAGEMENT FOR 03. ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MANAGEMENT FOR 04. ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MANAGEMENT FOR 05. SHAREHOLDER PROPOSAL ON PHARMACEUTICAL PRICE RESTRAINT ISSUER FOR 06. SHAREHOLDER PROPOSAL ON AMENDMENT TO COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY ISSUER FOR 07. SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING ISSUER Company Name Meeting Date CUSIP Ticker PFIZER INC 4/28/2011 PFE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: MICHAEL S. BROWN MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: M. ANTHONY BURNS MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: W. DON CORNWELL MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: WILLIAM H. GRAY III MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: CONSTANCE J. HORNER MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: JAMES M. KILTS MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: GEORGE A. LORCH MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: JOHN P. MASCOTTE MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: IAN C. READ MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR 02. PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT FOR 04. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT FOR 05. SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS ISSUER FOR 06. SHAREHOLDER PROPOSAL REGARDING PUBLIC POLICY INITIATIVES. ISSUER FOR 07. SHAREHOLDER PROPOSAL REGARDING PHARMACEUTICAL PRICE RESTRAINTS. ISSUER FOR 08. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. ISSUER FOR 09. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. ISSUER FOR 10. SHAREHOLDER PROPOSAL REGARDING ANIMAL RESEARCH ISSUER Company Name Meeting Date CUSIP Ticker AT&T INC 4/29/2011 00206R102 T Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: GILBERT F. AMELIO MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: REUBEN V. ANDERSON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES H. BLANCHARD MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JAIME CHICO PARDO MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: JAMES P. KELLY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JON C. MADONNA MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: LYNN M. MARTIN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: JOHN B. MCCOY MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: JOYCE M. ROCHE MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: MATTHEW K. ROSE MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON MANAGEMENT FOR FOR 02. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. MANAGEMENT FOR FOR 03. APPROVE 2 MANAGEMENT FOR FOR 04. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 3 YEARS FOR 05. ADVISORY VOTE ON FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 06. POLITICAL CONTRIBUTIONS. ISSUER AGAINST FOR 07. SPECIAL STOCKHOLDER MEETINGS. ISSUER AGAINST FOR 08. WRITTEN CONSENT. ISSUER Company Name Meeting Date CUSIP Ticker ABBOTT LABORATORIES 4/29/2011 00206R102 ABT Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR 1. R.J. ALPERN MANAGEMENT FOR 2. R.S. AUSTIN MANAGEMENT FOR 3. W.J. FARRELL MANAGEMENT FOR 4. H.L. FULLER MANAGEMENT FOR 5. E.M. LIDDY MANAGEMENT FOR 6. P.N. NOVAKOVIC MANAGEMENT FOR 7. W.A. OSBORN MANAGEMENT FOR 8. S.C. SCOTT III MANAGEMENT FOR 9. G.F. TILTON MANAGEMENT FOR 10. M.D. WHITE MANAGEMENT FOR 02. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS. MANAGEMENT FOR 03. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. MANAGEMENT FOR 04. SAY WHEN ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT FOR 05. SHAREHOLDER PROPOSAL -PHARMACEUTICAL PRICING. ISSUER Company Name Meeting Date CUSIP Ticker AFLAC INCORPORATED 5/2/2011 AFL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1A. ELECTION OF DIRECTOR: DANIEL P. AMOS MANAGEMENT FOR 1B. ELECTION OF DIRECTOR: JOHN SHELBY AMOS II MANAGEMENT FOR 1C. ELECTION OF DIRECTOR: PAUL S. AMOS II MANAGEMENT FOR 1D. ELECTION OF DIRECTOR: MICHAEL H. ARMACOST MANAGEMENT FOR 1E. ELECTION OF DIRECTOR: KRISS CLONINGER III MANAGEMENT FOR 1F. ELECTION OF DIRECTOR: ELIZABETH J. HUDSON MANAGEMENT FOR 1G. ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON MANAGEMENT FOR 1H. ELECTION OF DIRECTOR: ROBERT B. JOHNSON MANAGEMENT FOR 1I. ELECTION OF DIRECTOR: CHARLES B. KNAPP MANAGEMENT FOR 1J. ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. MANAGEMENT FOR 1K. ELECTION OF DIRECTOR: BARBARA K. RIMER, DRPH MANAGEMENT FOR 1L. ELECTION OF DIRECTOR: MARVIN R. SCHUSTER MANAGEMENT FOR 1M. ELECTION OF DIRECTOR: DAVID GARY THOMPSON MANAGEMENT FOR 1N. ELECTION OF DIRECTOR: ROBERT L. WRIGHT MANAGEMENT FOR 1O. ELECTION OF DIRECTOR: TAKURO YOSHIDA MANAGEMENT FOR 02. TO CONSIDER THE FOLLOWING NON-BINDING ADVISORY PROPOSAL: RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCLOSURE IN THE PROXY STATEMENT. MANAGEMENT FOR 03. NON-BINDING, ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT FOR 04. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2011. MANAGEMENT Company Name Meeting Date CUSIP Ticker AMERICAN EXPRESS COMPANY 5/2/2011 AXP Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR 1. D.F. AKERSON FOR 2. C. BARSHEFSKY FOR 3. U.M. BURNS FOR 4. K.I. CHENAULT FOR 5. P. CHERNIN FOR 6. T.J. LEONSIS FOR 7. J. LESCHLY FOR 8. R.C. LEVIN FOR 9. R.A. MCGINN FOR 10. E.D. MILLER FOR 11. S.S REINEMUND FOR 12. R.D. WALTER FOR 13. R.A. WILLIAMS FOR 02. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR 04. ADVISORY VOTE ON FREQUENCY OF ADVISORY EXECUTIVE COMPENSATION VOTE. MANAGEMENT FOR 05. SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. ISSUER FOR 06. SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. ISSUER Company Name Meeting Date CUSIP Ticker BAXTER INTERNATIONAL INC 5/3/2011 BAX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: WAYNE T. HOCKMEYER MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ROBERT L. PARKINSON, JR. MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: THOMAS T. STALLKAMP MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: ALBERT P.L. STROUCKEN MANAGEMENT FOR FOR 02. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT 3 YEARS FOR 04. ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES MANAGEMENT FOR FOR 05. APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN MANAGEMENT FOR FOR 06. APPROVAL OF 2 MANAGEMENT FOR FOR 07. PROPOSAL TO AMEND ARTICLE SIXTH TO ELIMINATE THE CLASSIFIED BOARD AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS MANAGEMENT Company Name Meeting Date CUSIP Ticker WELLS FARGO & COMPANY 5/3/2011 WFC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JOHN D. BAKER II MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN S. CHEN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: LLOYD H. DEAN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN E. ENGEL MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: DONALD M. JAMES MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: MACKEY J. MCDONALD MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: NICHOLAS G. MOORE MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: PHILIP J. QUIGLEY MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: JUDITH M. RUNSTAD MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: JOHN G. STUMPF MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: SUSAN G. SWENSON MANAGEMENT FOR FOR 02. PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION. MANAGEMENT 1 YEAR FOR 03. ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE ADVISORY VOTES REGARDING NAMED EXECUTIVES' COMPENSATION. MANAGEMENT FOR FOR 04. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2011. MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL REGARDING AN AMENDMENT TO THE COMPANY'S BY-LAWS TO ALLOW HOLDERS OF 10% OF THE COMPANY'S COMMON STOCK TO CALL SPECIAL MEETINGS OF STOCKHOLDERS. ISSUER AGAINST FOR 06. STOCKHOLDER PROPOSAL TO PROVIDE FOR CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS. ISSUER AGAINST FOR 07. STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. ISSUER AGAINST FOR 08. STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON DIRECTOR COMPENSATION. ISSUER AGAINST FOR 09. STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. ISSUER Company Name Meeting Date CUSIP Ticker GENERAL DYNAMICS CORPORATION 5/4/2011 GD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: MARY T. BARRA MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JAMES S. CROWN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: WILLIAM P. FRICKS MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JAY L. JOHNSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: GEORGE A. JOULWAN MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: PAUL G. KAMINSKI MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JOHN M. KEANE MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: LESTER L. LYLES MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: WILLIAM A. OSBORN MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: ROBERT WALMSLEY MANAGEMENT FOR FOR 02. SELECTION OF INDEPENDENT AUDITORS. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 3 YEARS FOR 04. ADVISORY VOTE ON FREQUENCY OF FUTURE EXECUTIVE COMPENSATION ADVISORY VOTES. MANAGEMENT AGAINST FOR 05. SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. ISSUER AGAINST FOR 06. SHAREHOLDER PROPOSAL WITH REGARD TO SPECIAL SHAREHOLDER MEETINGS. ISSUER Company Name Meeting Date CUSIP Ticker CHURCH & DWIGHT CO, INC 5/5/2011 CHD Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. JOSE B. ALVAREZ FOR FOR 2. JAMES R. CRAIGIE FOR FOR 3. ROSINA B. DIXON FOR FOR 4. ROBERT D. LEBLANC FOR FOR 02. ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. MANAGEMENT 3 YEARS FOR 03. ADVISORY VOTE TO DETERMINE THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. MANAGEMENT FOR FOR 04. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE CHURCH & DWIGHT CO., INC. 2 MANAGEMENT Company Name Meeting Date CUSIP Ticker APACHE CORPORATION 5/5/2011 APA Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. ELECTION OF DIRECTOR: G. STEVEN FARRIS MANAGEMENT FOR FOR 02. ELECTION OF DIRECTOR: RANDOLPH M. FERLIC MANAGEMENT FOR FOR 03. ELECTION OF DIRECTOR: A.D. FRAZIER, JR. MANAGEMENT FOR FOR 04. ELECTION OF DIRECTOR: JOHN A. KOCUR MANAGEMENT FOR FOR 05. RATIFICATION OF ERNST & YOUNG AS APACHE'S INDEPENDENT AUDITORS MANAGEMENT FOR FOR 06. ADVISORY VOTE ON COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS MANAGEMENT 1 YEAR FOR 07. TO RECOMMEND THE FREQUENCY OF ADVISORY VOTE ON COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS MANAGEMENT FOR FOR 08. APPROVAL OF AMENDMENT TO APACHE'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE ADDITIONAL COMMON STOCK MANAGEMENT FOR FOR 09. APPROVAL OF AMENDMENT TO APACHE'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE ADDITIONAL PREFERRED STOCK MANAGEMENT FOR FOR 10. APPROVAL OF APACHE'S 2 MANAGEMENT Company Name Meeting Date CUSIP Ticker AMERICAN WATER WORKS COMPANY INC. 5/6/2011 AWK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: STEPHEN P. ADIK MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MARTHA CLARK GOSS MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JULIE A. DOBSON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: RICHARD R. GRIGG MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JULIA L. JOHNSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: GEORGE MACKENZIE MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: WILLIAM J. MARRAZZO MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JEFFRY E. STERBA MANAGEMENT FOR FOR 02. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDED DECEMBER 31, 2011. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON FREQUENCY OF EXECUTIVE COMPENSATION VOTES. MANAGEMENT Company Name Meeting Date CUSIP Ticker 3M COMPANY 5/10/2011 88579Y101 MMM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: GEORGE W. BUCKLEY MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: MICHAEL L. ESKEW MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: W. JAMES FARRELL MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: HERBERT L. HENKEL MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT S. MORRISON MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: AULANA L. PETERS MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: ROBERT J. ULRICH MANAGEMENT FOR FOR 02. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 03. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. ISSUER Company Name Meeting Date CUSIP Ticker NEWELL RUBBERMAID INC 5/10/2011 NWL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: KEVIN C. CONROY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MICHAEL T. COWHIG MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MARK D. KETCHUM MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: RAYMOND G. VIAULT MANAGEMENT FOR FOR 02. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2011. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF THE EXECUTIVE COMPENSATION VOTE. MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL - ELECT EACH DIRECTOR ANNUALLY, IF PROPERLY PRESENTED AT THE MEETING. ISSUER Company Name Meeting Date CUSIP Ticker PHILIP MORRIS INTERNATIONAL INC 5/11/2011 PM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: HAROLD BROWN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: LOUIS C. CAMILLERI MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: J. DUDLEY FISHBURN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JENNIFER LI MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: GRAHAM MACKAY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: SERGIO MARCHIONNE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: LUCIO A. NOTO MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: CARLOS SLIM HELU MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: STEPHEN M. WOLF MANAGEMENT FOR FOR 02. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS MANAGEMENT FOR FOR 03 .ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL 1 - FOOD INSECURITY AND TOBACCO USE ISSUER AGAINST FOR 06. STOCKHOLDER PROPOSAL 2 - INDEPENDENT BOARD CHAIR ISSUER Company Name Meeting Date CUSIP Ticker COMCAST CORPORATION 5/11/2011 20030N101 CMCSA Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. S. DECKER ANSTROM FOR FOR 2. KENNETH J. BACON FOR FOR 3. SHELDON M. BONOVITZ FOR FOR 4. EDWARD D. BREEN FOR FOR 5. JOSEPH J. COLLINS FOR FOR 6. J. MICHAEL COOK FOR FOR 7. GERALD L. HASSELL FOR FOR 8. JEFFREY A. HONICKMAN FOR FOR 9. EDUARDO G. MESTRE FOR FOR 10. BRIAN L. ROBERTS FOR FOR 11. RALPH J. ROBERTS FOR FOR 12. DR. JUDITH RODIN FOR FOR 02. RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITORS MANAGEMENT FOR FOR 03. APPROVAL OF THE COMCAST-NBCUNIVERSAL 2 MANAGEMENT FOR FOR 04. APPROVAL OF THE COMCAST CORPORATION 2, AS AMENDED AND RESTATED MANAGEMENT FOR FOR 05. APPROVAL OF THE COMCAST CORPORATION 2003 STOCK OPTION PLAN, AS AMENDED AND RESTATED MANAGEMENT FOR FOR 06. APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE COMPENSATION MANAGEMENT 3 YEARS FOR 07. ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION MANAGEMENT AGAINST FOR 08. TO PROVIDE FOR CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS ISSUER AGAINST FOR 09. TO REQUIRE THAT THE CHAIRMAN OF THE BOARD NOT BE A CURRENT OR FORMER EXECUTIVE OFFICER ISSUER Company Name Meeting Date CUSIP Ticker CVS CAREMARK CORPORATION 5/11/2011 CVS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: EDWIN M. BANKS MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: C. DAVID BROWN II MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: DAVID W. DORMAN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: ANNE M. FINUCANE MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: KRISTEN GIBNEY WILLIAMS MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: MARIAN L. HEARD MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: LARRY J. MERLO MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JEAN-PIERRE MILLON MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: TERRENCE MURRAY MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: C.A. LANCE PICCOLO MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: RICHARD J. SWIFT MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: TONY L. WHITE MANAGEMENT FOR FOR 02. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MANAGEMENT FOR FOR 03. PROPOSAL TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. MANAGEMENT 1 YEAR FOR 04. FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. ISSUER AGAINST FOR 06. STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT. ISSUER Company Name Meeting Date CUSIP Ticker CONOCOPHILLIPS 5/11/2011 20825C104 COP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: RUTH R. HARKIN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: HAROLD W. MCGRAW III MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JAMES J. MULVA MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: WILLIAM K. REILLY MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: KATHRYN C. TURNER MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. MANAGEMENT FOR FOR 02. PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT FOR FOR 03. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. MANAGEMENT NO ACTION 04. ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 05. APPROVAL OF 2 MANAGEMENT AGAINST FOR 06. GENDER EXPRESSION NON-DISCRIMINATION. ISSUER AGAINST FOR 07. POLITICAL CONTRIBUTIONS. ISSUER AGAINST FOR 08. REPORT ON GRASSROOTS LOBBYING EXPENDITURES. ISSUER AGAINST FOR 09. ACCIDENT RISK MITIGATION. ISSUER AGAINST FOR 10. COMPANY ENVIRONMENTAL POLICY (LOUISIANA WETLANDS). ISSUER AGAINST FOR 11. GREENHOUSE GAS REDUCTION TARGETS. ISSUER AGAINST FOR 12. REPORT ON FINANCIAL RISKS FROM CLIMATE CHANGE. ISSUER AGAINST FOR 13. CANADIAN OIL SANDS. ISSUER Company Name Meeting Date CUSIP Ticker KOHLS CORPORATIONS 5/12/2011 KSS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: PETER BONEPARTH MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: STEVEN A. BURD MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JOHN F. HERMA MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: DALE E. JONES MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM S. KELLOGG MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: KEVIN MANSELL MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: FRANK V. SICA MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: STEPHANIE A. STREETER MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: NINA G. VACA MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: STEPHEN E. WATSON MANAGEMENT FOR FOR 02. RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 3A. APPROVAL OF ELIMINATION OF SUPERMAJORITY VOTE REQUIREMENT IN ARTICLE V. MANAGEMENT FOR FOR 3B. APPROVAL OF ELIMINATION OF SUPERMAJORITY VOTE REQUIREMENT IN ARTICLE VI. MANAGEMENT FOR FOR 04. RE-APPROVAL OF ANNUAL INCENTIVE PLAN. MANAGEMENT FOR FOR 05. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 06. ADVISORY VOTE ON THE FREQUENCY OF FUTURE SHAREHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 07. SHAREHOLDER PROPOSAL: SHAREHOLDER ACTION BY WRITTEN CONSENT. ISSUER AGAINST FOR 08. SHAREHOLDER PROPOSAL: SUCCESSION PLANNING AND REPORTING. ISSUER Company Name Meeting Date CUSIP Ticker GILEAD SCIENCES, INC 5/12/2011 GILD Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. JOHN F. COGAN FOR FOR 2. ETIENNE F. DAVIGNON FOR FOR 3. JAMES M. DENNY FOR FOR 4. CARLA A. HILLS FOR FOR 5. KEVIN E. LOFTON FOR FOR 6. JOHN W. MADIGAN FOR FOR 7. JOHN C. MARTIN FOR FOR 8. GORDON E. MOORE FOR FOR 9. NICHOLAS G. MOORE FOR FOR 10. RICHARD J. WHITLEY FOR FOR 11. GAYLE E. WILSON FOR FOR 12. PER WOLD-OLSEN FOR FOR 02. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. MANAGEMENT FOR FOR 03. TO APPROVE THE AMENDED AND RESTATED GILEAD SCIENCES, INC. CODE SECTION 162(M) BONUS PLAN AND CERTAIN PERFORMANCE-BASED PROVISIONS THEREUNDER. MANAGEMENT FOR FOR 04. TO APPROVE AMENDMENTS TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION TO ADOPT MAJORITY VOTING STANDARDS. MANAGEMENT FOR FOR 05. TO APPROVE AMENDMENTS TO GILEAD'S AMENDED AND RESTATED BYLAWS TO PERMIT HOLDERS OF AT LEAST 20% OF THE VOTING POWER OF THE OUTSTANDING CAPITAL STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. MANAGEMENT FOR FOR 06. TO VOTE ON AN ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN ITS PROXY STATEMENT. MANAGEMENT FOR FOR 07. TO VOTE ON AN ADVISORY BASIS AS TO THE FREQUENCY WITH WHICH EXECUTIVE COMPENSATION WILL BE SUBJECT TO FUTURE ADVISORY STOCKHOLDER VOTES. MANAGEMENT Company Name Meeting Date CUSIP Ticker ST. JUDE MEDICAL, INC 5/12/2011 STJ Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RICHARD R. DEVENUTI MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: THOMAS H. GARRETT III MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: WENDY L. YARNO MANAGEMENT FOR FOR 02. ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT NO ACTION 03. ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT FOR FOR 04. TO APPROVE AMENDMENTS TO THE ST. JUDE MEDICAL, INC. 2 MANAGEMENT NO ACTION 05. TO CONSIDER AND ACT UPON A SHAREHOLDER PROPOSAL REGARDING THE DECLASSIFICATION OF OUR BOARD OF DIRECTORS. ISSUER FOR FOR 06. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT Company Name Meeting Date CUSIP Ticker GENTEX CORPORATION 5/12/2011 GNTX Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. ARLYN LANTING FOR FOR 2. MARK NEWTON FOR FOR 3. RICHARD SCHAUM AGAINST FOR 02. A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS ISSUE A SUSTAINABILITY REPORT. ISSUER AGAINST FOR 03. A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS INITIATE THE STEPS REQUIRED TO DECLASSIFY THE BOARD OF DIRECTORS.THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE AGAINST THE ABOVE PROPOSALS TWO AND THREE. ISSUER FOR 04. A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS INITIATE THE STEPS TO PROVIDE THAT DIRECTOR NOMINEES ARE ELECTED BY A MAJORITY VOTE IN NON-CONTESTED DIRECTOR ELECTIONS. ISSUER FOR FOR 05. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. MANAGEMENT FOR FOR 06. TO APPROVE, BY NON-BINDING VOTE, COMPENSATION OF NAMED EXECUTIVE OFFICERS. MANAGEMENT 2 YEARS FOR 07. TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF SHAREHOLDER VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker JPMORGAN CHASE & CO 5/17/2011 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CRANDALL C. BOWLES MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: STEPHEN B. BURKE MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: DAVID M. COTE MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES S. CROWN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JAMES DIMON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ELLEN V. FUTTER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: DAVID C. NOVAK MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON MANAGEMENT FOR FOR 02. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 04 .ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 05. APPROVAL OF AMENDMENT TO LONG-TERM INCENTIVE PLAN ISSUER AGAINST FOR 06. POLITICAL NON-PARTISANSHIP ISSUER AGAINST FOR 07. SHAREHOLDER ACTION BY WRITTEN CONSENT ISSUER AGAINST FOR 08. MORTGAGE LOAN SERVICING ISSUER AGAINST FOR 09. POLITICAL CONTRIBUTIONS ISSUER AGAINST FOR 10. GENOCIDE-FREE INVESTING ISSUER AGAINST FOR 11. INDEPENDENT LEAD DIRECTOR ISSUER Company Name Meeting Date CUSIP Ticker WELLPOINT, INC 5/17/2011 94973V107 WLP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: ANGELA F. BRALY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: WARREN Y. JOBE MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: WILLIAM G. MAYS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: WILLIAM J. RYAN MANAGEMENT FOR FOR 02. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT FOR FOR 3A. REMOVING SUPERMAJORITY VOTING REQUIREMENTS FOR RESTRICTIONS ON OWNERSHIP AND TRANSFER OF STOCK, VOTING RIGHTS OF SHARES AND NUMBER OF DIRECTORS. MANAGEMENT FOR FOR 3B. REMOVING SUPERMAJORITY VOTING REQUIREMENTS FOR REMOVAL OF DIRECTORS AND FOR CERTAIN BUSINESS COMBINATIONS AND OTHER SUPERMAJORITY PROVISIONS. MANAGEMENT FOR FOR 3C. REMOVING CERTAIN RESTRICTIONS ON OWNERSHIP OF SHARES. MANAGEMENT FOR FOR 3D. DELETING CERTAIN OBSOLETE PROVISIONS. MANAGEMENT FOR FOR 3E. DELETING OTHER OBSOLETE PROVISIONS AND MAKING CONFORMING CHANGES. MANAGEMENT FOR FOR 04. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT 1 YEAR FOR 05. ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT AGAINST FOR 06. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING A FEASIBILITY STUDY FOR CONVERTING TO NONPROFIT STATUS. ISSUER AGAINST FOR 07. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO CHANGE OUR JURISDICTION OF INCORPORATION FROM INDIANA TO DELAWARE. ISSUER AGAINST FOR 08. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO SEPARATE THE CHAIR AND CEO POSITIONS. ISSUER Company Name Meeting Date CUSIP Ticker AMERICAN TOWER CORPORATION 5/18/2011 AMT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RAYMOND P. DOLAN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: RONALD M. DYKES MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: CAROLYN F. KATZ MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: GUSTAVO LARA CANTU MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JOANN A. REED MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: PAMELA D.A. REEVE MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DAVID E. SHARBUTT MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JAMES D. TAICLET, JR. MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: SAMME L. THOMPSON MANAGEMENT FOR FOR 02. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT FOR FOR 03. TO APPROVE AN AMENDMENT TO AMERICAN TOWER CORPORATION'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. MANAGEMENT FOR FOR 04. TO CONDUCT AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 05. TO CONDUCT AN ADVISORY VOTE ON WHETHER TO HOLD THE STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY ONE, TWO OR THREE YEARS. MANAGEMENT Company Name Meeting Date CUSIP Ticker STATE STREET CORPORATION 5/18/2011 STT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: K. BURNES MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: P. COYM MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: A. FAWCETT MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: D. GRUBER MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: L. HILL MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: J. HOOLEY MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: R. KAPLAN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: C. LAMANTIA MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: R. SERGEL MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: R. SKATES MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: G. SUMME MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: R. WEISSMAN MANAGEMENT FOR FOR 02. TO APPROVE AN ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 03. TO APPROVE AN ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE ADVISORY PROPOSALS ON EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 04. TO APPROVE THE 2 MANAGEMENT FOR FOR 05. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, MANAGEMENT AGAINST FOR 06. TO ACT ON A SHAREHOLDER PROPOSAL RELATING TO DISCLOSURE OF CERTAIN POLITICAL CONTRIBUTIONS ISSUER Company Name Meeting Date CUSIP Ticker ACE LIMITED 5/18/2011 H0023R105 ACE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF EVAN G. GREENBERG MANAGEMENT FOR FOR 1B. ELECTION OF LEO F. MULLIN MANAGEMENT FOR FOR 1C. ELECTION OF OLIVIER STEIMER MANAGEMENT FOR FOR 1D. ELECTION OF MICHAEL P. CONNORS MANAGEMENT FOR FOR 1E. ELECTION OF EUGENE B. SHANKS, JR. MANAGEMENT FOR FOR 1F. ELECTION OF JOHN A. KROL MANAGEMENT FOR FOR 2A. APPROVAL OF THE ANNUAL REPORT MANAGEMENT FOR FOR 2B. APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS OF ACE LIMITED MANAGEMENT FOR FOR 2C. APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS MANAGEMENT FOR FOR 03. ALLOCATION OF DISPOSABLE PROFIT MANAGEMENT FOR FOR 04. DISCHARGE OF THE BOARD OF DIRECTORS MANAGEMENT FOR FOR 5A. ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING MANAGEMENT FOR FOR 5B. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2011 MANAGEMENT FOR FOR 5C. ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING MANAGEMENT FOR FOR 06. APPROVAL OF DIVIDENDS FROM LEGAL RESERVES MANAGEMENT FOR FOR 07. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT NO ACTION 08. ADVISORY VOTE ON FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTE MANAGEMENT Company Name Meeting Date CUSIP Ticker INTEL CORPORATION 5/19/2011 INTC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: SUSAN L. DECKER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JOHN J. DONAHOE MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: REED E. HUNDT MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: PAUL S. OTELLINI MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: JAMES D. PLUMMER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DAVID S. POTTRUCK MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JANE E. SHAW MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: FRANK D. YEARY MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE MANAGEMENT FOR FOR 02. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR MANAGEMENT FOR FOR 03. AMENDMENT AND EXTENSION OF THE 2 MANAGEMENT FOR FOR 04. AMENDMENT AND EXTENSION OF THE 2 MANAGEMENT FOR FOR 05. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT NO ACTION 06. ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MANAGEMENT Company Name Meeting Date CUSIP Ticker THE JONES GROUP INC 5/19/2011 48020T101 JNY Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: WESLEY R. CARD MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: SIDNEY KIMMEL MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MATTHEW H. KAMENS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: GERALD C. CROTTY MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: LOWELL W. ROBINSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: DONNA F. ZARCONE MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: ROBERT L. METTLER MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: MARGARET H. GEORGIADIS MANAGEMENT FOR FOR 02. RATIFICATION OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE CORPORATION FOR THE YEAR 2011. MANAGEMENT FOR FOR 03. APPROVAL OF AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker WESTAR ENGERY, INC 5/19/2011 95709T100 WR Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. MOLLIE H. CARTER FOR FOR 2. JERRY B. FARLEY FOR FOR 3. ARTHUR B. KRAUSE FOR FOR 4. WILLIAM B. MOORE FOR FOR 02. TO PROVIDE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 03. TO PROVIDE AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 04. TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE AND SHARE AWARD PLAN AND APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE PLAN MANAGEMENT FOR FOR 05. TO APPROVE AN AMENDMENT TO OUR RESTATED ARTICLES OF INCORPORATION TO INCREASE OUR AUTHORIZED SHARES OF COMMON STOCK MANAGEMENT FOR FOR 06. TO RATIFY AND CONFIRM OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 MANAGEMENT Company Name Meeting Date CUSIP Ticker AMGEN INC 5/20/2011 AMGN Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN (RETIRED) MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: MR. KEVIN W. SHARER MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR MANAGEMENT FOR FOR 02. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2011. MANAGEMENT FOR FOR 03. TO APPROVE THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 04. TO SET THE FREQUENCY OF FUTURE ADVISORY VOTES APPROVING EXECUTIVE COMPENSATION EVERY ONE YEAR, TWO YEARS OR THREE YEARS. MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL #1 (SHAREHOLDER ACTION BY WRITTEN CONSENT) ISSUER Company Name Meeting Date CUSIP Ticker NEXTERA ENGERY INC 5/20/2011 65339F101 NEE Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. SHERRY S. BARRAT FOR FOR 2. ROBERT M. BEALL, II FOR FOR 3. J. HYATT BROWN FOR FOR 4. JAMES L. CAMAREN FOR FOR 5. KENNETH B. DUNN FOR FOR 6. J. BRIAN FERGUSON FOR FOR 7. LEWIS HAY, III FOR FOR 8. TONI JENNINGS FOR FOR 9. OLIVER D. KINGSLEY, JR. FOR FOR 10. RUDY E. SCHUPP FOR FOR 11. WILLIAM H. SWANSON FOR FOR 12. MICHAEL H. THAMAN FOR FOR 13. HANSEL E. TOOKES, II FOR FOR 02. RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT FOR FOR 03. APPROVAL OF THE NEXTERA ENERGY, INC. 2 MANAGEMENT FOR FOR 04. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF NEXTERA ENERGY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. MANAGEMENT 1 YEAR FOR 05. NON-BINDING ADVISORY VOTE ON WHETHER NEXTERA ENERGY SHOULD HOLD A NON-BINDING SHAREHOLDER ADVISORY VOTE TO APPROVE NEXTERA ENERGY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS EVERY 1, 2 OR 3 YEARS. MANAGEMENT Company Name Meeting Date CUSIP Ticker THE WESTERN UNION COMPANY 5/20/2011 WU Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: HIKMET ERSEK MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JACK M. GREENBERG MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON MANAGEMENT FOR FOR 02. RATIFICATION OF SELECTION OF AUDITORS MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION MANAGEMENT AGAINST FOR 05. STOCKHOLDER PROPOSAL REGARDING THE ELIMINATION OF THE CLASSIFICATION OF THE BOARD OF DIRECTORS ISSUER Company Name Meeting Date CUSIP Ticker MERCK & CO INC 5/24/2011 58933Y105 MRK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: THOMAS R. CECH MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: RICHARD T. CLARK MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: KENNETH C. FRAZIER MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: THOMAS H. GLOCER MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: STEVEN F. GOLDSTONE MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: WILLIAM B. HARRISON. JR. MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: HARRY R. JACOBSON MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM N. KELLEY MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: C. ROBERT KIDDER MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: CARLOS E. REPRESAS MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: PATRICIA F. RUSSO MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: THOMAS E. SHENK MANAGEMENT FOR FOR 1O. ELECTION OF DIRECTOR: ANNE M. TATLOCK MANAGEMENT FOR FOR 1P. ELECTION OF DIRECTOR: CRAIG B. THOMPSON MANAGEMENT FOR FOR 1Q. ELECTION OF DIRECTOR: WENDELL P. WEEKS MANAGEMENT FOR FOR 1R. ELECTION OF DIRECTOR: PETER C. WENDELL MANAGEMENT FOR FOR 02. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 3 YEARS FOR 04. ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker EXXON MOBIL CORPORATION 5/25/2011 30231G102 XOM Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANGEMENT FOR FOR 1. M.J. BOSKIN FOR FOR 2. P. BRABECK-LETMATHE FOR FOR 3. L.R. FAULKNER FOR FOR 4. J.S. FISHMAN FOR FOR 5. K.C. FRAZIER FOR FOR 6. W.W. GEORGE FOR FOR 7. M.C. NELSON FOR FOR 8. S.J. PALMISANO FOR FOR 9. S.S REINEMUND FOR FOR 10. R.W. TILLERSON FOR FOR 11. E.E. WHITACRE, JR. FOR FOR 02. RATIFICATION OF INDEPENDENT AUDITORS () MANGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION () MANGEMENT 3 YEARS FOR 04. FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION () MANGEMENT AGAINST FOR 05. INDEPENDENT CHAIRMAN () ISSUER AGAINST FOR 06. REPORT ON POLITICAL CONTRIBUTIONS () ISSUER AGAINST FOR 07. AMENDMENT OF EEO POLICY () ISSUER AGAINST FOR 08. POLICY ON WATER () ISSUER AGAINST FOR 09. REPORT ON CANADIAN OIL SANDS () ISSUER AGAINST FOR 10. REPORT ON NATURAL GAS PRODUCTION () ISSUER AGAINST FOR 11. REPORT ON ENERGY TECHNOLOGY () ISSUER AGAINST FOR 12. GREENHOUSE GAS EMISSIONS GOALS () ISSUER Company Name Meeting Date CUSIP Ticker CHEVRON CORPORATION 5/25/2011 CVX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: L.F. DEILY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: R.E. DENHAM MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: R.J. EATON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: C. HAGEL MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: E. HERNANDEZ MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: G.L. KIRKLAND MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: D.B. RICE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: K.W. SHARER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: C.R. SHOEMATE MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: J.G. STUMPF MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: R.D. SUGAR MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: C. WARE MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: J.S. WATSON MANAGEMENT FOR FOR 02. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT AGAINST FOR 05. INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE. ISSUER AGAINST FOR 06. HUMAN RIGHTS COMMITTEE. ISSUER AGAINST FOR 07. SUSTAINABILITY METRIC FOR EXECUTIVE COMPENSATION. ISSUER AGAINST FOR 08. GUIDELINES FOR COUNTRY SELECTION. ISSUER AGAINST FOR 09. FINANCIAL RISKS FROM CLIMATE CHANGE. ISSUER AGAINST FOR 10. HYDRAULIC FRACTURING. ISSUER AGAINST FOR 11. OFFSHORE OIL WELLS. ISSUER Company Name Meeting Date CUSIP Ticker BLACKROCK INC 5/25/2011 09247X101 BLK Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANGEMENT FOR FOR 1. MURRY S. GERBER FOR FOR 2. JAMES GROSFELD FOR FOR 3. SIR DERYCK MAUGHAN FOR FOR 4. THOMAS K. MONTAG FOR FOR 5. LINDA GOSDEN ROBINSON FOR FOR 6. JOHN S. VARLEY FOR FOR 02. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED AND DISCUSSED IN THE PROXY STATEMENT. MANGEMENT 1 YEAR FOR 03. RECOMMENDATION, IN A NON-BINDING VOTE, OF THE FREQUENCY OF SHAREHOLDER VOTES CAST ON EXECUTIVE COMPENSATION. MANGEMENT FOR FOR 04. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BLACKROCK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011 MANGEMENT Company Name Meeting Date CUSIP Ticker GOOGLE INC 6/2/2011 38259P508 GOOG Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. LARRY PAGE FOR FOR 2. SERGEY BRIN FOR FOR 3. ERIC E. SCHMIDT FOR FOR 4. L. JOHN DOERR FOR FOR 5. JOHN L. HENNESSY FOR FOR 6. ANN MATHER FOR FOR 7. PAUL S. OTELLINI FOR FOR 8. K. RAM SHRIRAM FOR FOR 9. SHIRLEY M. TILGHMAN FOR FOR 02. THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. MANAGEMENT FOR FOR 03. THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2,500,000. MANAGEMENT FOR FOR 04. THE APPROVAL OF 2 MANAGEMENT 3 YEARS FOR 05. THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES REGARDING COMPENSATION AWARDED TO NAMED EXECUTIVE OFFICERS. MANAGEMENT AGAINST FOR 06. A STOCKHOLDER PROPOSAL REGARDING THE FORMATION OF A BOARD COMMITTEE ON SUSTAINABILITY, IF PROPERLY PRESENTED AT THE MEETING. ISSUER AGAINST FOR 07. A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A SIMPLE MAJORITY VOTING STANDARD FOR STOCKHOLDER MATTERS, IF PROPERLY PRESENTED AT THE MEETING. ISSUER AGAINST FOR 08. A STOCKHOLDER PROPOSAL REGARDING A CONFLICT OF INTEREST AND CODE OF CONDUCT COMPLIANCE REPORT, IF PROPERLY PRESENTED AT THE MEETING. ISSUER Company Name Meeting Date CUSIP Ticker THE HOME DEPOT INC 6/2/2011 HD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: ARI BOUSBIB MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: J. FRANK BROWN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: ARMANDO CODINA MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: BONNIE G. HILL MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: KAREN L. KATEN MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: RONALD L. SARGENT MANAGEMENT FOR FOR 02. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 05. COMPANY PROPOSAL TO IMPLEMENT SHAREHOLDER ABILITY TO ACT BY WRITTEN CONSENT (APPROVAL OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION) MANAGEMENT AGAINST FOR 06. SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING ISSUER AGAINST FOR 07. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS ISSUER AGAINST FOR 08. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT ISSUER AGAINST FOR 09. SHAREHOLDER PROPOSAL REGARDING ELECTIONEERING POLICIES AND CONTRIBUTIONS ISSUER Company Name Meeting Date CUSIP Ticker INGERSOLL-RAND PLC 6/2/2011 G47791101 IR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: A.C. BERZIN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: J. BRUTON MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: J.L. COHON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: G.D. FORSEE MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: P.C. GODSOE MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: E.E. HAGENLOCKER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: C.J. HORNER MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: M.W. LAMACH MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: T.E. MARTIN MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: R.J. SWIFT MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: T.L. WHITE MANAGEMENT FOR FOR 02. APPROVAL OF A NEW SENIOR EXECUTIVE PERFORMANCE PLAN. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT FOR FOR 05. APPROVAL OF AUTHORITY FOR THE COMPANY AND/OR ANY SUBSIDIARY OF THE COMPANY TO MAKE MARKET PURCHASES OF COMPANY SHARES. MANAGEMENT FOR FOR 06. APPROVAL OF THE APPOINTMENT OF INDEPENDENT AUDITORS AND AUTHORIZATION OF THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker WAL-MART STORES INC 6/3/2011 WMT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JAMES W. BREYER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES I. CASH, JR. MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: ROGER C. CORBETT MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: DOUGLAS N. DAFT MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: MICHAEL T. DUKE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: GREGORY B. PENNER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: STEVEN S REINEMUND MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: ARNE M. SORENSON MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: JIM C. WALTON MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: S. ROBSON WALTON MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS MANAGEMENT FOR FOR 1O. ELECTION OF DIRECTOR: LINDA S. WOLF MANAGEMENT FOR FOR 02. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT 1 YEAR FOR 04. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MANAGEMENT AGAINST FOR 05. GENDER IDENTITY NON-DISCRIMINATION POLICY ISSUER AGAINST FOR 06. POLITICAL CONTRIBUTIONS REPORT ISSUER AGAINST FOR 07. SPECIAL SHAREOWNER MEETINGS ISSUER AGAINST FOR 08. REQUIRE SUPPLIER(S) TO PUBLISH AN ANNUAL SUSTAINABILITY REPORT ISSUER AGAINST FOR 09. CLIMATE CHANGE RISK DISCLOSURE ISSUER Company Name Meeting Date CUSIP Ticker TARGET CORPORATION 6/8/2011 87612E 106 TGT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: ROXANNE S. AUSTIN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: CALVIN DARDEN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MARY N. DILLON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES A. JOHNSON MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: MARY E. MINNICK MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ANNE M. MULCAHY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DERICA W. RICE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: GREGG W. STEINHAFEL MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: JOHN G. STUMPF MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO MANAGEMENT FOR FOR 02. COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. MANAGEMENT FOR FOR 03. COMPANY PROPOSAL TO APPROVE THE TARGET CORPORATION 2011 LONG-TERM INCENTIVE PLAN. MANAGEMENT FOR FOR 04. COMPANY PROPOSAL TO CAST A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY-ON-PAY"). MANAGEMENT 1 YEAR FOR 05. COMPANY PROPOSAL TO CAST A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF SAY-ON-PAY VOTES. MANAGEMENT AGAINST FOR 06. SHAREHOLDER PROPOSAL ON COMPENSATION BENCHMARKING. ISSUER AGAINST FOR 07. SHAREHOLDER PROPOSAL ON ELECTRONICS RECYCLING. ISSUER Company Name Meeting Date CUSIP Ticker CHESAPEAKE ENGERY CORPORATION 6/10/2011 CHK Vote MRV Proposal Proposed by Issuer or Security Holder 01. DIRECTOR MANAGEMENT FOR FOR 1. AUBREY K. MCCLENDON FOR FOR 2. DON NICKLES FOR FOR 3. KATHLEEN M. EISBRENNER FOR FOR 4. LOUIS A. SIMPSON FOR FOR 02 .TO APPROVE AN AMENDMENT TO OUR LONG TERM INCENTIVE PLAN. MANAGEMENT FOR FOR 03. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. MANAGEMENT FOR FOR 04. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 1 YEAR FOR 05. AN ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. ISSUER AGAINST FOR 06. SHAREHOLDER PROPOSAL REQUESTING AN ADVISORY SHAREHOLDER VOTE ON DIRECTOR COMPENSATION. ISSUER Company Name Meeting Date CUSIP Ticker ABERCROMBIE & FITCH CO 6/16/2011 ANF Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: LAUREN J. BRISKY (CLASS OF 2014) MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ARCHIE M. GRIFFIN (CLASS OF 2014) MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: ELIZABETH M. LEE (CLASS OF 2014) MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: MICHAEL E. GREENLEES (CLASS OF 2013) MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: KEVIN S. HUVANE (CLASS OF 2013) MANAGEMENT FOR FOR 02 .ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 03. ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 04. APPROVE AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY BOARD OF DIRECTORS MANAGEMENT FOR FOR 05. RATIFY APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING JAN 28, 2012 MANAGEMENT FOR FOR 06. RE-APPROVE THE PERFORMANCE GOALS UNDER THE ABERCROMBIE & FITCH CO. 2005 LONG-TERM INCENTIVE PLAN MANAGEMENT FOR FOR 07. APPROVE THE AMENDMENT AND RESTATEMENT OF THE ABERCROMBIE & FITCH CO. 2007 LONG-TERM INCENTIVE PLAN MANAGEMENT AGAINST FOR 08. APPROVE THE STOCKHOLDER PROPOSAL DESCRIBED IN THE PROXY STATEMENT, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING ISSUER Company Name Meeting Date CUSIP Ticker THE KROGER CO 6/23/2011 KR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: REUBEN V. ANDERSON MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: DAVID B. DILLON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN J. KROPF MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JOHN T. LAMACCHIA MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: DAVID B. LEWIS MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: W. RODNEY MCMULLEN MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JORGE P. MONTOYA MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: CLYDE R. MOORE MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: SUSAN M. PHILLIPS MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: STEVEN R. ROGEL MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: JAMES A. RUNDE MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: RONALD L. SARGENT MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: BOBBY S. SHACKOULS MANAGEMENT FOR FOR 02. APPROVAL OF 2011 LONG-TERM INCENTIVE AND CASH BONUS PLAN. MANAGEMENT FOR FOR 03. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT 3 YEARS FOR 04. ADVISORY VOTE ON FREQUENCY OF HOLDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 05 .APPROVAL OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. MANAGEMENT AGAINST FOR 06. APPROVAL OF SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO RECOMMEND REVISION OF KROGER'S CODE OF CONDUCT. ISSUER Company Name Meeting Date CUSIP Ticker FRONTIER OIL CORPORATION 6/28/2011 35914P105 FTO Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 01. TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 21, 2011, BY AND AMONG HOLLY CORPORATION, A DELAWARE CORPORATION, NORTH ACQUISITION, INC., A WYOMING CORPORATION AND A WHOLLY OWNED SUBSIDIARY OF HOLLY CORPORATION, AND FRONTIER OIL CORPORATION, AS IT MAY BE AMENDED FROM TIME TO TIME. MANAGEMENT FOR FOR 02. TO AUTHORIZE THE FRONTIER OIL CORPORATION BOARD OF DIRECTORS, IN ITS DISCRETION, TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES TO APPROVE PROPOSAL 1. MANAGEMENT The COUNTRY Bond and COUNTRY VP Bond Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)COUNTRY Mutual Funds Trust By (Signature and Title)*/s/Philip T. Nelson Philip T. Nelson President Date8/18/11 * Print the name and title of each signing officer under his or her signature.
